UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 00653) Exact name of registrant as specified in charter: Putnam Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: November 1, 2008  April 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Income Fund Semiannual Report 4 | 30 | 09 Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth 11 Expenses 13 Portfolio turnover 15 Your funds management 15 Terms and definitions 17 Trustee approval of management contract 18 Other information for shareholders 23 Financial statements 24 Message from the Trustees Dear Fellow Shareholder: Since the fourth quarter of 2007, investors have endured one of the most difficult downturns in decades, but there now seem to be early signs that the storm clouds may be starting to clear in the stock market. Although this downturn is far from over and we remain cautious, we are encouraged by a number of developments. Before its climb was interrupted by profit taking in early May, the stock market experienced a two-month run-up from its March lows. Although many analysts agree that the stock market is in the process of bottoming out, they are careful to note that the market is fairly valued today and that it will require positive corporate earnings growth to continue its climb. The outlook for the fixed-income market is less clear. Hundreds of billions of dollars in economic stimulus spending have increased the U.S. deficit, which may weaken demand for Treasuries. Corporate and municipal debt may fare slightly better. Under President and CEO Robert L. Reynolds, Putnam Investments has instituted several changes in order to position Putnam mutual funds for a market recovery. In April, Walter C. Donovan, a 25-year investment industry veteran, joined Putnam as Chief Investment Officer. Mr. Donovan will lead a reinvigorated investment organization strengthened by the arrival during the past few months of several well-regarded senior portfolio managers, research analysts, and equity traders. We also are pleased to announce that Ravi Akhoury has been elected to the Board of Trustees of the Putnam Funds and W. Thomas Stephens has rejoined the Board. From 1992 to 2007, Mr. Akhoury was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. He serves as advisor to New York Life Insurance Company, and previously was a member of its Executive Management Committee. 2 Mr. Stephens retired in December 2008 as Chairman and Chief Executive Officer of Boise Cascade, L.L.C., a paper, forest products, and timberland assets company. He is a Director of TransCanada Pipelines, Ltd., an energy infrastructure company. From 1997 to 2008, Mr. Stephens served on the Board of Trustees of the Putnam Funds. Until 2004, he also was a Director of Xcel Energy Incorporated, Qwest Communications, and Norske Canada, Inc. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking high current income across a broad range of fixed-income securities Over Putnam Income Funds 55-year history, the bond landscape has undergone a dramatic transformation. A significant portion of the U.S. investment-grade sector, the funds primary focus, is now composed of securitized debt instruments, including mortgage- and asset-backed securities. The high-yield corporate bond sector, which was established in the late 1970s, has also grown significantly and is now considered a mature asset class. And outside the United States, there are new opportunities to invest in the debt of developed and emerging-market countries. Amid this evolution of the fixed-income markets, the investment objective of Putnam Income Fund has remained constant. In a letter to Putnam shareholders in 1963, George Putnam, Jr. expressed it this way: We have in mind those people who need a liberal current return Mr. Putnams choice of current return rather than current income captures the investment philosophy of the fund today: that high current income should be pursued within a total return context and that risk management is as important as yield in maintaining a high current income stream. Successful investing in todays global bond market requires broad expertise. Putnams fixed-income organization is divided into teams of specialists who focus on varied investment opportunities. Each team identifies compelling opportunities within its area of expertise. The funds managers select from among these opportunities, systematically building a diversified portfolio that carefully balances risk and return. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Mutual funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Key fixed-income return sources Securitized: Interest-rate cycles affect mortgage- and asset-backed securities (MBSs/ ABSs). Because MBSs are the securitized cash flows of mortgages, prepayment rates are another consideration. For ABSs, managers monitor the credit quality of the underlying assets, which comprise the securitized cash flow of anything from credit card debt to manufactured housing debt. Credit: Corporate bond performance tends to track the health of the overall economy more closely than other bonds. These bonds are less sensitive to interest-rate movements; they tend to perform well when the economy strengthens, often in spite of the higher rates that accompany stronger growth. Government: Interest-rate levels are also a primary driver of government bond performance. Generally, bond prices decline when interest rates rise, and rise when interest rates fall. Interest rates  and bond yields  rise and fall according to investor expectations about the overall health of the economy. Optimizing the risk/return trade-off across multiple sectors * May include exposure to derivative investments. Putnam believes that building a diversified portfolio with multiple income-generating strategies is the best way to pursue your funds objectives. The funds portfolio is normally composed of a broad spectrum of government, credit, and securitized debt instruments. Weightings are shown as a percentage of the funds net assets. Allocations and holdings in each sector will vary over time. For more information on current fund holdings, see pages 2565. 4 5 Performance snapshot Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 7 and 1113 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark and Lipper category were not in existence at the time of the funds inception. The Barclays Capital Aggregate Bond Index commenced 12/31/75. The Lipper category commenced 12/31/59.  Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager Rob Bloemker How did Putnam Income Fund perform during the past six months, Rob? On an absolute basis, it was a period of improved performance for the fund. However, on a relative basis, the funds results were mixed. Specifically, the fund returned 6.46% at net asset value, trailing its benchmark index  the Barclays Capital Aggregate Bond Index  which returned 7.74%, but beating the 5.77% average for its Lipper peer group, Corporate Debt Funds A-Rated. How would you characterize the bond market environment over this period? The period encompassed two very different market environments. During November and the first half of December, the turbulent environment that followed the September liquidation of investment bank Lehman Brothers continued. Reports of another significant drop in commercial and residential property values led to panic selling of credit instruments by individuals and institutions. Interest-rate spreads, or the differences in yield between credit instruments and U.S. Treasury securities, widened to historically unprecedented levels. All market sectors, except for Treasuries, performed poorly as investors fled from risk. Responding to the dramatically reduced access to credit that plunged the nation into the deepest economic downturn since the Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 4/30/09. See page 6 and pages 1113 for additional fund performance information. Index descriptions can be found on page 17. 7 Great Depression, the Federal Reserve Board [the Fed] and several non-U.S. central banks initiated a series of interest-rate reductions designed to stimulate economic activity. In addition, the Fed and the U.S. Treasury introduced several new lending facilities that were intended to prime the pump for renewed credit flows among large financial institutions. After the Fed reduced the federal funds rate  the benchmark short-term lending rate  to near zero, it shifted its strategy to quantitative easing. Quantitative easing involved purchasing bank securities to inject even more money into the system in an effort to spur additional bank lending. In early February 2009, Congress approved an $800 billion stimulus package designed to buoy the economy with new spending. Then in March, Treasury Secretary Timothy Geithner announced a public/private partnership to purchase toxic mortgage assets from banks as another way to restore credit flows. As a result of these governmental initiatives, credit markets began to stabilize in mid-December and rebounded impressively during the balance of the period. As you noted earlier, the fund lagged its benchmark but outperformed its Lipper peer group average. What were the reasons for this contrasting relative performance? Holdings of non-government-agency mortgage-backed securities [MBS], such as manufactured housing bonds, and commercial MBS were the primary detractors versus the benchmark, as these sectors underper-formed the index significantly. I reduced the overall level of commercial mortgage assets in the fund during the period and shifted to short-term commercial mortgages and residential mortgages. In addition, I maintained a lower-than-benchmark weighting in corporate bonds, which helped results early in the period when Comparison of top sector weightings* This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. * May include exposure to derivative investments. 8 corporate bonds were underperforming. However, as corporate bonds rallied during the balance of the period, the funds underweight exposure detracted from relative performance for the period as a whole. As the recovery in the corporate bond market began to take hold in the early months of 2009, the corporate new-issue market revived and I added to the funds holdings, focusing on investment-grade bonds issued by industrial companies and public utilities. In my view, these sectors presented attractive opportunities because industrial and utility bonds typically offer reliable cash flows with limited credit risk. However, despite these additions, the funds overall allocation to corporate bonds remained below the benchmarks weight. With respect to what helped performance, the funds holdings of government-agency MBS  including collateralized mortgage obligations [CMOs]  contributed to results versus both the benchmark and the peer group. This sector, which includes bonds issued by government-sponsored enterprises such as Fannie Mae and Freddie Mac, rebounded strongly during the January-to-April period, driven by various federal government programs designed to help stabilize the housing market. In particular, the funds investments in agency mortgage-backed interest-only securities [MBS IOs] and inverse floating-rate securities [inverse floaters] benefited from the slow rate at which mortgages were being prepaid. By way of background, CMOs are structured mortgage-backed securities that use pools of mortgage pass-through bonds, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. MBS IOs are securities derived from the interest portion of the underlying mortgages. Inverse floaters are a type of debt instrument whose coupon rate  or annual interest rate  has Credit quality overview Credit qualities shown as a percentage of portfolio value as of 4/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 9 an inverse relationship to short-term interest rates. When short-term rates decline  which is what occurred during the period  inverse floaters appreciate in price. What other strategies helped relative performance? I positioned the fund to benefit from a steeper yield curve by overweighting its allocation to short-term versus long-term bonds, which bolstered relative returns. We believed, correctly, that the yield curve would become steeper as the government significantly ramped up spending to deal with the economic crisis and concern grew over budget deficits and the potential for future inflation. As a reminder, the yield curve is a graphical representation of the difference in yields between shorter- and longer-term bonds. What is your outlook for the economy and the fund in the coming months, Rob? We have moderated our economic outlook somewhat and, at present, do not anticipate that the recession will worsen to extreme levels. We currently believe that the economy likely will begin to grow again in the near term, but growth will be weak for an extended period of time. That said, while we have been pleased with the credit market rebound thus far in 2009, we also recognize that the market environment remains fragile. Consequently, I currently plan to maintain our cautious approach toward corporate bonds. We remain wary of moving too far down the credit-rating spectrum  in both the corporate and mortgage-backed sectors  and are focusing on higher-quality securities that are generating what we believe to be very secure cash flows. In light of continuing economic uncertainty, our strategy, in a nutshell, is to hold bonds that will produce steady returns even if the economy performs worse than we currently anticipate. Thanks again, Rob, for sharing your time and insights with us. IN THE NEWS The Obama administration estimates a record $1.84 trillion budget deficit for 2009. The combination of higher government debt and stimulus spending has cooled investors attitudes toward Treasury bonds, whose prices have fallen more than 20% since the start of 2009, despite their safe-haven status. Historically, Treasury bonds have been among the investments most vulnerable to fears of rising inflation, which can result from increased government spending. Massive government stimulus often leads to higher prices for consumer goods because the Federal Reserve Board, in effect, prints more money to pay for the additional spending. This, in turn, can diminish the purchasing power of the dollar. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.48% 7.40% 6.49% 6.49% 6.67% 6.67% 7.03% 6.97% 7.22% 7.55% 10 years 35.65 30.25 25.99 25.99 25.92 25.92 32.23 27.86 32.49 39.16 Annual average 3.10 2.68 2.34 2.34 2.33 2.33 2.83 2.49 2.85 3.36 5 years 4.48 0.29 0.77 0.86 0.67 0.67 3.27 0.05 3.34 5.76 Annual average 0.88 0.06 0.15 0.17 0.13 0.13 0.65 0.01 0.66 1.13 3 years 0.75 4.79 2.85 5.32 2.96 2.96 1.54 4.74 1.49 0.09 Annual average 0.25 1.62 0.96 1.81 1.00 1.00 0.52 1.61 0.50 0.03 1 year 9.58 13.17 10.18 14.34 10.15 10.98 9.75 12.73 9.78 9.31 6 months 6.46 2.26 6.09 1.09 6.09 5.09 6.23 2.73 6.35 6.53 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 11 Comparative index returns For periods ended 4/30/09 Barclays Capital Aggregate Lipper Corporate Debt Funds A-Rated Bond Index category average* Annual average (life of fund)   10 years 74.32% 48.13% Annual average 5.71 3.96 5 years 26.28 10.16 Annual average 4.78 1.90 3 years 19.13 4.90 Annual average 6.01 1.53 1 year 3.84 4.47 6 months 7.74 5.77 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 4/30/09, there were 164, 161, 155, 141, and 67 funds, respectively, in this Lipper category.  The funds benchmark and Lipper category were not in existence at the time of the funds inception. The Barclays Capital Aggregate Bond Index commenced 12/31/75. The Lipper category commenced 12/31/59. Fund price and distribution information For the six-month period ended 4/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.234 $0.214 $0.215 $0.228 $0.228 $0.240 Capital gains       Total $0.234 $0.214 $0.215 $0.228 $0.228 $0.240 Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/08 $5.35 $5.57 $5.32 $5.33 $5.28 $5.46 $5.34 $5.40 4/30/09 5.44 5.67 5.41 5.42 5.36 5.54 5.43 5.49 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 8.60% 8.25% 7.76% 7.97% 8.51% 8.23% 8.40% 8.74% Current 30-day SEC yield (with expense limitation) N/A 7.67 7.26 7.26 N/A 7.50 7.75 8.24 Current 30-day SEC yield 3 (without expense limitation) N/A 7.48 7.06 7.06 N/A 7.30 7.54 8.04 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/09 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.40% 7.32% 6.41% 6.41% 6.59% 6.59% 6.95% 6.89% 7.13% 7.47% 10 years 29.93 24.77 20.59 20.59 20.48 20.48 26.75 22.57 26.67 33.11 Annual average 2.65 2.24 1.89 1.89 1.88 1.88 2.40 2.06 2.39 2.90 5 years 2.83 6.75 6.35 7.86 6.27 6.27 4.04 7.17 4.08 1.77 Annual average 0.57 1.39 1.30 1.62 1.29 1.29 0.82 1.48 0.83 0.36 3 years 5.67 9.48 7.72 10.07 7.65 7.65 6.35 9.37 6.42 5.04 Annual average 1.93 3.27 2.64 3.48 2.62 2.62 2.16 3.23 2.19 1.71 1 year 13.72 17.12 14.47 18.43 14.28 15.08 14.08 16.89 14.08 13.60 6 months 8.02 11.73 8.43 12.82 8.40 9.28 8.24 11.26 8.31 8.17 Funds annual operating expenses For the fiscal year ended 10/31/08 Class A Class B Class C Class M Class R Class Y Net expenses* 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Total annual fund operating expenses 1.09 1.84 1.84 1.34 1.34 0.84 * Reflects Putnam Managements decision to contractually limit expenses through 10/31/09. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Income Fund from November 1, 2008, to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.02 $8.84 $8.84 $6.29 $6.29 $3.74 Ending value (after expenses) $1,064.60 $1,060.90 $1,060.90 $1,062.30 $1,063.50 $1,065.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2009, use the following calculation method. To find the value of your investment on November 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.91 $8.65 $8.65 $6.16 $6.16 $3.66 Ending value (after expenses) $1,019.93 $1,016.22 $1,016.22 $1,018.70 $1,018.70 $1,021.17 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 0.98% 1.73% 1.73% 1.23% 1.23% 0.73% Average annualized expense ratio for Lipper peer group* 0.98% 1.73% 1.73% 1.23% 1.23% 0.73% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 3/31/09. 14 Your funds portfolio turnover Putnam funds are actively managed by experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam Income Fund 200% 323% 239% 300% 441% Lipper Corporate Debt Funds A-Rated category average 107% 106% 138% 152% 163% Turnover data for the fund is calculated based on the fund's fiscal-year period, which ends on October 31. Turnover data for the fund's Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the fund's portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 12/31/08. Your funds management In addition to Rob Bloemker, your funds Portfolio Managers are Carl Bell, Kevin Murphy, Michael Salm, and Raman Srivastava. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of April 30, 2009, and April 30, 2008. 15 N/A indicates the individual was not a Portfolio Manager as of 4/30/08. Trustee and Putnam employee fund ownership As of April 30, 2009, all of the Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $1,074,000 $32,000,000 Putnam employees $5,629,000 $339,000,000 Other Putnam funds managed by the Portfolio Managers Rob Bloemker is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Master Intermediate Income Trust, Putnam Premier Income Trust, and Putnam U.S. Government Income Trust. Carl Bell is also a Portfolio Manager of Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund. Kevin Murphy is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Diversified Income Trust, Putnam Master Intermediate Income Trust, and Putnam Premier Income Trust. Michael Salm is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Global Income Trust, and Putnam U.S. Government Income Trust. Raman Srivastava is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Global Income Trust, and The George Putnam Fund of Boston. Rob Bloemker, Carl Bell, Kevin Murphy, Michael Salm, and Raman Srivastava may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 16 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and 18 adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 28th percentile in management fees and in the 24th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods 19 of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Corporate Debt Funds A-Rated) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): 20 One-year period 42nd Three-year period 27th Five-year period 47th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 172, 155, and 132 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of * The percentile rankings for your funds class A share annualized total return performance in the Lipper Corporate Debt Funds A-Rated category for the one-year, five-year, and ten-year periods ended March 31, 2009 were 92%, 79%, and 84%, respectively. Over the one-year, five-year, and ten-year periods ended March 31, 2009, your fund ranked 149th out of 162, 111th out of 140, and 57th out of 67 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 21 which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 22 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvest-ment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 24 The funds portfolio 4/30/09 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (69.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (8.9%) Government National Mortgage Association Graduated Payment Mortgages 11s, with due dates from March 15, 2010 to August 15, 2010 $1,541 $1,586 Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, May 1, 2039 30,000,000 31,504,686 4 1/2s, TBA, May 1, 2039 45,000,000 45,900,000 77,406,272 U.S. Government Agency Mortgage Obligations (60.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, TBA, May 1, 2039 2,000,000 2,068,750 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 17,058 18,170 7s, TBA, May 1, 2039 4,000,000 4,292,500 6 1/2s, TBA, May 1, 2039 83,000,000 87,915,160 5 1/2s, TBA, May 1, 2039 1,000,000 1,035,938 5 1/2s, May 1, 2033 i 14,811,739 15,426,130 5 1/2s, TBA, May 1, 2024 70,000,000 72,843,750 5s, TBA, June 1, 2039 18,000,000 18,463,360 5s, TBA, May 1, 2039 77,000,000 79,195,701 5s, TBA, May 1, 2024 19,000,000 19,653,125 4 1/2s, TBA, May 1, 2039 217,000,000 220,797,500 4s, TBA, May 1, 2024 1,000,000 1,013,125 522,723,209 Total U.S. government and agency mortgage obligations (cost $599,231,841) $600,129,481 MORTGAGE-BACKED SECURITIES (44.6%)* Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $1,101,907 $1,217,133 FRB Ser. 97-D5, Class A5, 7.278s, 2043 180,000 126,735 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 1,213,000 871,544 Ser. 07-2, Class A2, 5.634s, 2049 945,000 803,156 Ser. 06-4, Class A2, 5.522s, 2046 4,884,000 4,483,069 FRB Ser. 05-1, Class A5, 5.238s, 2042 103,000 82,368 Ser. 05-6, Class A2, 5.165s, 2047 530,000 482,409 Ser. 07-5, Class XW, IO, 0.606s, 2051 23,439,663 351,595 Ser. 07-1, Class XW, IO, 0.463s, 2049 11,470,732 125,878 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 530,000 357,665 Ser. 04-4, Class XC, IO, 0.29s, 2042 22,822,056 242,596 Ser. 02-PB2, Class XC, IO, 0.228s, 2035 27,701,201 455,266 Ser. 04-5, Class XC, IO, 0.227s, 2041 36,950,554 304,295 Ser. 05-1, Class XW, IO, 0.144s, 2042 118,679,175 176,120 Ser. 06-4, Class XC, IO, 0.122s, 2046 40,604,450 252,495 Ser. 06-5, Class XC, IO, 0.117s, 2016 82,870,186 496,740 Ser. 05-4, Class XC, IO, 0.114s, 2045 62,202,522 263,266 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.935s, 2036 122,911 61,455 25 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.401s, 2018 $273,000 $270,639 FRB Ser. 04-BBA4, Class G, 1.151s, 2018 365,000 361,806 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.451s, 2022 409,000 223,332 FRB Ser. 05-MIB1, Class J, 1.501s, 2022 1,095,000 383,250 Banc of America Mortgage Securities Ser. 05-E, Class 2, IO, 0.3s, 2035 20,400,392 57,376 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 499,244 497,856 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 2.477s, 2037 9,411,393 560,919 Ser. 06-4A, IO, 2.331s, 2036 1,452,228 108,930 Ser. 04-2, IO, 2.22s, 2034 2,062,462 61,461 Ser. 05-1A, IO, 2.15s, 2035 3,208,633 109,414 Ser. 04-3, IO, 2.15s, 2035 2,282,895 68,030 Ser. 06-2A, IO, 1.798s, 2036 1,809,979 109,811 Ser. 05-3A, IO, 1.6s, 2035 9,056,375 466,648 Ser. 07-5A, IO, 1.55s, 2037 7,585,446 552,979 FRB Ser. 05-1A, Class A1, 0.738s, 2035 751,914 436,110 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 2,727,194 1,219,713 Ser. 04-9, Class 1A1, 4.977s, 2034 104,226 58,652 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.449s, 2032 379,000 214,954 Ser. 07-PW17, Class A3, 5.736s, 2050 15,217,000 11,033,847 Ser. 05-PWR9, Class A2, 4.735s, 2042 1,183,000 1,122,062 Ser. 04-PR3I, Class X1, IO, 0.279s, 2041 10,297,897 124,244 Ser. 05-PWR9, Class X1, IO, 0.131s, 2042 F 30,550,468 158,493 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.882s, 2038 F 15,309,285 404,753 Ser. 06-PW14, Class X1, IO, 0.136s, 2038 F 16,464,069 158,242 Ser. 07-PW15, Class X1, IO, 0.11s, 2044 F 48,236,268 319,819 Ser. 05-PW10, Class X1, IO, 0.081s, 2040 F 65,497,171 157,817 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 4,294,200 30,529 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 392,932 397,409 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class H, 6.34s, 2030 1,347,000 490,605 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 2,935,000 1,986,755 Ser. 08-C7, Class A2A, 6.034s, 2049 1,600,000 1,291,138 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.1s, 2049 98,002,471 695,818 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.213s, 2037 3,415,194 318,262 FRB Ser. 06-AR7, Class 2A2A, 5.64s, 2036 308,361 129,512 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.559s, 2049 21,061,829 267,485 Ser. 06-CD2, Class X, IO, 0.127s, 2046 63,172,802 147,476 Ser. 07-CD4, Class XC, IO, 0.089s, 2049 70,436,918 295,835 26 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 $1,575,530 $1,302,659 Ser. 98-C2, Class F, 5.44s, 2030 2,996,000 2,349,808 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.22s, 2017 1,301,000 934,469 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 771,000 269,850 Ser. 06-CN2A, Class J, 5.756s, 2019 617,000 154,250 FRB Ser. 01-J2A, Class A2F, 0.953s, 2034 1,190,000 983,570 Ser. 03-LB1A, Class X1, IO, 0.517s, 2038 6,875,249 213,573 Ser. 05-LP5, Class XC, IO, 0.128s, 2043 44,261,979 211,852 Ser. 06-C8, Class XS, IO, 0.085s, 2046 48,847,279 209,664 Ser. 05-C6, Class XC, IO, 0.064s, 2044 51,540,329 160,754 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 1,124,523 590,726 Ser. 06-2CB, Class A11, 6s, 2036 9,834,581 5,249,208 Ser. 05-24, Class 1AX, IO, zero%, 2035 7,374,459 91,028 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.674s, 2035 61,099 31,160 FRB Ser. 05-HYB4, Class 2A1, 4.893s, 2035 3,150,968 1,701,523 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 454,967 495,914 IFB Ser. 05-R1, Class 1AS, IO, 5.382s, 2035 4,031,697 279,800 IFB Ser. 05-R2, Class 1AS, IO, 5.039s, 2035 5,268,170 365,611 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.004s, 2039 4,383,000 3,697,546 Ser. 07-3, Class 1A1A, 5.837s, 2037 2,940,959 1,499,889 Ser. 06-C5, Class AX, IO, 0.145s, 2039 31,226,469 222,083 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.279s, 2049 96,446,546 482,233 Ser. 06-C4, Class AX, IO, 0.134s, 2039 62,625,435 443,332 Ser. 07-C1, Class AX, IO, 0.11s, 2040 62,817,121 277,966 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 1.238s, 2017 188,000 84,600 FRB Ser. 06-A, Class C, 1.038s, 2017 553,000 304,150 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 2,049,993 1,831,279 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 723,000 607,340 Ser. 04-C2, Class A2, 5.416s, 2036 3,670,000 3,201,172 FRB Ser. 04-C3, Class A5, 5.113s, 2036 39,000 34,685 Ser. 04-C3, Class A3, 4.302s, 2036 53,775 53,589 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 1.401s, 2020 198,500 132,995 FRB Ser. 04-TF2A, Class J, 1.401s, 2016 254,000 165,100 FRB Ser. 04-TF2A, Class H, 1.151s, 2019 495,000 371,250 Ser. 01-CK1, Class AY, IO, 0.9s, 2035 44,249,813 385,796 Ser. 04-C4, Class AX, IO, 0.572s, 2039 8,902,052 133,320 Ser. 03-C3, Class AX, IO, 0.554s, 2038 44,058,989 1,755,196 Ser. 02-CP3, Class AX, IO, 0.482s, 2035 13,694,016 434,406 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 6,891,000 5,941,065 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.779s, 2031 158,191 3,399 27 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 $1,601,839 $1,635,984 Ser. 99-CG2, Class B3, 6.1s, 2032 1,485,000 1,468,527 Ser. 99-CG2, Class B4, 6.1s, 2032 2,084,000 729,400 Fannie Mae IFB Ser. 06-70, Class SM, 51.106s, 2036 250,790 390,324 IFB Ser. 07-75, Class JS, 48.86s, 2037 751,802 1,080,189 IFB Ser. 07-80, Class AS, 45.86s, 2037 706,135 990,744 IFB Ser. 06-62, Class PS, 37.275s, 2036 578,078 814,550 IFB Ser. 07-W7, Class 1A4, 36.555s, 2037 1,110,610 1,397,925 IFB Ser. 07-1, Class NK, 33.344s, 2037 3,308,770 4,455,322 IFB Ser. 07-30, Class FS, 27.801s, 2037 914,290 1,164,302 IFB Ser. 06-49, Class SE, 27 1/4s, 2036 1,765,205 2,280,463 IFB Ser. 05-25, Class PS, 26.235s, 2035 79,460 106,536 IFB Ser. 06-115, Class ES, 24.81s, 2036 1,234,599 1,621,041 IFB Ser. 05-57, Class CD, 23.484s, 2035 774,879 977,659 IFB Ser. 05-115, Class NQ, 23.297s, 2036 528,254 592,988 IFB Ser. 06-8, Class HP, 22.963s, 2036 1,569,357 1,931,736 IFB Ser. 06-8, Class WK, 22.963s, 2036 2,509,953 3,061,586 IFB Ser. 05-45, Class DC, 22.706s, 2035 1,336,957 1,634,228 IFB Ser. 05-95, Class OP, 19.004s, 2035 685,451 811,593 IFB Ser. 05-106, Class JC, 18.767s, 2035 419,945 498,274 IFB Ser. 05-95, Class CP, 18.556s, 2035 149,402 175,901 IFB Ser. 05-83, Class QP, 16.257s, 2034 379,723 429,218 Ser. 02-T12, Class A4, 9 1/2s, 2042 132,537 146,371 Ser. 02-T6, Class A3, 9 1/2s, 2041 259,554 286,645 Ser. 02-T1, Class A4, 9 1/2s, 2031 28,205 31,008 Ser. 04-T3, Class PT1, 8.943s, 2044 245,071 267,128 Ser. 383, Class 90, IO, 8s, 2037 138,166 17,823 Ser. 383, Class 91, IO, 8s, 2037 108,394 13,893 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 312,711 334,504 Ser. 03-W1, Class 2A, 7 1/2s, 2042 1,036,440 1,121,622 Ser. 02-T4, Class A3, 7 1/2s, 2041 72,069 77,632 Ser. 01-T3, Class A1, 7 1/2s, 2040 243,538 262,337 Ser. 01-T1, Class A1, 7 1/2s, 2040 422,078 454,657 Ser. 99-T2, Class A1, 7 1/2s, 2039 138,326 147,274 Ser. 386, Class 26, IO, 7 1/2s, 2038 167,253 14,655 Ser. 386, Class 27, IO, 7 1/2s, 2037 162,834 24,199 Ser. 386, Class 28, IO, 7 1/2s, 2037 158,485 23,592 Ser. 383, Class 88, IO, 7 1/2s, 2037 185,627 27,361 Ser. 383, Class 89, IO, 7 1/2s, 2037 143,818 21,117 Ser. 383, Class 87, IO, 7 1/2s, 2037 228,330 32,563 Ser. 02-T1, Class A3, 7 1/2s, 2031 207,640 223,667 Ser. 01-T5, Class A3, 7 1/2s, 2030 124,344 132,077 IFB Ser. 07-W6, Class 6A2, IO, 7.363s, 2037 1,328,222 146,689 IFB Ser. 06-90, Class SE, IO, 7.363s, 2036 1,478,459 161,046 IFB Ser. 03-66, Class SA, IO, 7.213s, 2033 1,829,719 167,966 Ser. 04-T3, Class 1A3, 7s, 2044 741,726 793,184 Ser. 01-W3, Class A, 7s, 2041 239,635 258,057 Ser. 386, Class 24, IO, 7s, 2038 142,674 13,005 Ser. 386, Class 25, IO, 7s, 2038 150,827 18,085 Ser. 386, Class 22, IO, 7s, 2038 203,267 18,385 28 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Fannie Mae Ser. 386, Class 21, IO, 7s, 2037 $224,182 $20,525 Ser. 386, Class 23, IO, 7s, 2037 222,611 20,292 Ser. 383, Class 84, IO, 7s, 2037 207,714 19,743 Ser. 383, Class 85, IO, 7s, 2037 132,445 12,667 Ser. 383, Class 86, IO, 7s, 2037 172,513 17,363 Ser. 383, Class 79, IO, 7s, 2037 210,701 18,908 Ser. 383, Class 80, IO, 7s, 2037 461,682 44,594 Ser. 383, Class 81, IO, 7s, 2037 250,912 22,503 Ser. 383, Class 82, IO, 7s, 2037 252,692 23,668 Ser. 383, Class 83, IO, 7s, 2037 208,895 19,618 Ser. 05-W4, Class 1A3, 7s, 2035 771,351 824,863 IFB Ser. 07-W6, Class 5A2, IO, 6.853s, 2037 2,048,612 210,577 IFB Ser. 07-W4, Class 4A2, IO, 6.843s, 2037 8,972,009 920,887 IFB Ser. 07-W2, Class 3A2, IO, 6.843s, 2037 2,398,168 246,148 IFB Ser. 05-113, Class AI, IO, 6.793s, 2036 469,039 48,237 IFB Ser. 06-125, Class SM, IO, 6.763s, 2037 1,361,753 116,430 IFB Ser. 06-58, Class SP, IO, 6.763s, 2036 8,214,869 597,385 IFB Ser. 06-43, Class SU, IO, 6.763s, 2036 601,085 58,522 IFB Ser. 06-24, Class QS, IO, 6.763s, 2036 3,036,724 360,064 IFB Ser. 05-52, Class DC, IO, 6.763s, 2035 1,515,071 145,977 IFB Ser. 06-60, Class SI, IO, 6.713s, 2036 4,931,375 475,385 IFB Ser. 06-60, Class UI, IO, 6.713s, 2036 1,065,818 100,001 IFB Ser. 04-24, Class CS, IO, 6.713s, 2034 3,347,778 331,280 IFB Ser. 07-W7, Class 3A2, IO, 6.693s, 2037 3,725,426 224,829 IFB Ser. 03-122, Class SA, IO, 6.663s, 2028 3,063,026 204,443 IFB Ser. 03-122, Class SJ, IO, 6.663s, 2028 3,218,102 222,140 IFB Ser. 06-60, Class DI, IO, 6.633s, 2035 1,323,968 110,500 IFB Ser. 04-60, Class SW, IO, 6.613s, 2034 4,741,935 459,139 IFB Ser. 05-65, Class KI, IO, 6.563s, 2035 9,502,499 856,175 IFB Ser. 08-20, Class SA, IO, 6.553s, 2038 1,952,185 173,760 IFB Ser. 08-10, Class LI, IO, 6.543s, 2038 178,757 17,572 IFB Ser. 08-01, Class GI, IO, 6.523s, 2037 19,819,605 1,939,150 Ser. 386, Class 19, IO, 6 1/2s, 2038 215,908 23,045 Ser. 386, Class 17, IO, 6 1/2s, 2037 328,624 35,637 Ser. 386, Class 16, IO, 6 1/2s, 2037 222,097 24,787 Ser. 383, Class 62, IO, 6 1/2s, 2037 290,770 32,968 Ser. 383, Class 69, IO, 6 1/2s, 2037 169,205 21,793 Ser. 383, Class 63, IO, 6 1/2s, 2037 231,496 26,552 Ser. 383, Class 64, IO, 6 1/2s, 2037 426,021 46,118 Ser. 383, Class 67, IO, 6 1/2s, 2037 226,844 25,512 Ser. 383, Class 68, IO, 6 1/2s, 2037 180,523 20,701 Ser. 383, Class 58, IO, 6 1/2s, 2037 486,818 44,024 Ser. 383, Class 59, IO, 6 1/2s, 2037 312,153 35,135 Ser. 383, Class 61, IO, 6 1/2s, 2037 242,155 27,014 Ser. 383, Class 65, IO, 6 1/2s, 2037 292,279 33,926 Ser. 383, Class 66, IO, 6 1/2s, 2037 306,083 35,531 Ser. 383, Class 77, IO, 6 1/2s, 2037 180,632 20,765 Ser. 383, Class 78, IO, 6 1/2s, 2037 180,154 23,108 Ser. 381, Class 14, IO, 6 1/2s, 2037 1,422,596 128,034 Ser. 381, Class 16, IO, 6 1/2s, 2037 317,545 26,714 Ser. 381, Class 15, IO, 6 1/2s, 2037 649,008 54,340 29 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Fannie Mae Ser. 383, Class 73, IO, 6 1/2s, 2037 $400,195 $45,301 Ser. 383, Class 76, IO, 6 1/2s, 2037 243,344 28,313 Ser. 383, Class 74, IO, 6 1/2s, 2037 333,456 38,028 Ser. 383, Class 71, IO, 6 1/2s, 2036 262,793 29,348 Ser. 383, Class 75, IO, 6 1/2s, 2036 208,555 23,657 Ser. 383, Class 101, IO, 6 1/2s, 2022 154,661 15,287 Ser. 383, Class 102, IO, 6 1/2s, 2022 95,848 9,994 IFB Ser. 07-39, Class LI, IO, 6.333s, 2037 97,668 9,066 IFB Ser. 07-23, Class SI, IO, 6.333s, 2037 2,112,355 159,688 IFB Ser. 07-54, Class CI, IO, 6.323s, 2037 1,780,590 166,973 IFB Ser. 07-39, Class PI, IO, 6.323s, 2037 1,677,208 123,697 IFB Ser. 07-42, Class SD, IO, 6.323s, 2037 509,988 34,337 IFB Ser. 07-58, Class SP, IO, 6.313s, 2037 1,778,077 158,395 IFB Ser. 07-28, Class SE, IO, 6.313s, 2037 1,809,648 168,437 IFB Ser. 06-128, Class SH, IO, 6.313s, 2037 2,005,455 147,067 IFB Ser. 06-79, Class SI, IO, 6.313s, 2036 2,019,805 191,389 IFB Ser. 05-12, Class SC, IO, 6.313s, 2035 1,752,034 167,356 IFB Ser. 05-17, Class ES, IO, 6.313s, 2035 2,062,058 192,763 IFB Ser. 05-17, Class SY, IO, 6.313s, 2035 950,306 89,563 IFB Ser. 07-W5, Class 2A2, IO, 6.303s, 2037 866,786 81,946 IFB Ser. 07-30, Class IE, IO, 6.303s, 2037 5,100,291 682,164 IFB Ser. 06-123, Class CI, IO, 6.303s, 2037 4,095,279 378,981 IFB Ser. 06-123, Class UI, IO, 6.303s, 2037 1,808,390 161,670 IFB Ser. 05-82, Class SY, IO, 6.293s, 2035 4,189,526 341,446 IFB Ser. 05-45, Class EW, IO, 6.283s, 2035 1,444,500 109,360 IFB Ser. 05-45, Class SR, IO, 6.283s, 2035 5,558,995 411,955 IFB Ser. 07-15, Class BI, IO, 6.263s, 2037 2,924,408 252,596 IFB Ser. 06-126, Class CS, IO, 6.263s, 2037 1,159,473 93,966 IFB Ser. 06-16, Class SM, IO, 6.263s, 2036 1,543,645 164,827 IFB Ser. 05-95, Class CI, IO, 6.263s, 2035 2,428,792 278,170 IFB Ser. 05-84, Class SG, IO, 6.263s, 2035 4,047,490 340,799 IFB Ser. 05-57, Class NI, IO, 6.263s, 2035 924,730 90,426 IFB Ser. 05-54, Class SA, IO, 6.263s, 2035 3,915,703 292,918 IFB Ser. 05-23, Class SG, IO, 6.263s, 2035 3,105,795 265,639 IFB Ser. 05-17, Class SA, IO, 6.263s, 2035 2,758,910 264,022 IFB Ser. 05-17, Class SE, IO, 6.263s, 2035 2,987,377 265,284 IFB Ser. 05-57, Class DI, IO, 6.263s, 2035 7,808,854 615,338 IFB Ser. 05-83, Class QI, IO, 6.253s, 2035 678,497 64,340 IFB Ser. 06-128, Class GS, IO, 6.243s, 2037 1,974,735 181,448 IFB Ser. 06-114, Class IS, IO, 6.213s, 2036 2,011,927 163,326 IFB Ser. 06-116, Class ES, IO, 6.213s, 2036 1,476,653 107,982 IFB Ser. 06-115, Class GI, IO, 6.203s, 2036 1,977,058 176,657 IFB Ser. 06-115, Class IE, IO, 6.203s, 2036 1,536,886 160,362 IFB Ser. 06-117, Class SA, IO, 6.203s, 2036 2,340,039 190,489 IFB Ser. 06-121, Class SD, IO, 6.203s, 2036 4,307,830 364,442 IFB Ser. 06-109, Class SG, IO, 6.193s, 2036 2,764,652 221,725 IFB Ser. 06-104, Class IM, IO, 6.183s, 2036 1,002,049 84,361 IFB Ser. 06-104, Class SY, IO, 6.183s, 2036 1,494,448 107,850 IFB Ser. 06-109, Class SH, IO, 6.183s, 2036 2,120,041 232,051 IFB Ser. 07-W6, Class 4A2, IO, 6.163s, 2037 8,629,848 797,743 IFB Ser. 06-128, Class SC, IO, 6.163s, 2037 6,489,922 537,976 30 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Fannie Mae IFB Ser. 06-104, Class IC, IO, 6.163s, 2036 $6,033,152 $578,941 IFB Ser. 06-104, Class SG, IO, 6.163s, 2036 3,300,894 245,557 IFB Ser. 06-43, Class SI, IO, 6.163s, 2036 6,038,423 497,735 IFB Ser. 06-8, Class JH, IO, 6.163s, 2036 7,308,379 695,100 IFB Ser. 09-12, Class CI, IO, 6.163s, 2036 7,782,988 791,063 IFB Ser. 05-122, Class SG, IO, 6.163s, 2035 1,579,822 166,340 IFB Ser. 06-101, Class SA, IO, 6.143s, 2036 5,139,325 442,136 IFB Ser. 06-92, Class JI, IO, 6.143s, 2036 1,519,930 138,105 IFB Ser. 06-92, Class LI, IO, 6.143s, 2036 2,308,209 188,318 IFB Ser. 06-96, Class ES, IO, 6.143s, 2036 2,478,351 201,891 IFB Ser. 06-99, Class AS, IO, 6.143s, 2036 1,779,176 156,923 IFB Ser. 06-17, Class SI, IO, 6.143s, 2036 1,266,284 106,736 IFB Ser. 06-60, Class YI, IO, 6.133s, 2036 2,200,496 216,067 IFB Ser. 06-85, Class TS, IO, 6.123s, 2036 3,461,625 250,940 IFB Ser. 06-61, Class SE, IO, 6.113s, 2036 3,462,349 252,554 IFB Ser. 07-75, Class PI, IO, 6.103s, 2037 2,500,950 182,384 IFB Ser. 07-W7, Class 2A2, IO, 6.093s, 2037 6,739,026 615,880 IFB Ser. 07-88, Class MI, IO, 6.083s, 2037 1,701,562 144,433 Ser. 06-94, Class NI, IO, 6.063s, 2036 1,621,200 112,854 IFB Ser. 09-12, Class AI, IO, 6.063s, 2037 7,884,637 721,839 IFB Ser. 07-116, Class IA, IO, 6.063s, 2037 9,579,441 871,154 IFB Ser. 07-103, Class AI, IO, 6.063s, 2037 11,766,352 1,070,032 IFB Ser. 07-15, Class NI, IO, 6.063s, 2022 2,982,707 223,405 IFB Ser. 08-3, Class SC, IO, 6.013s, 2038 1,823,127 167,713 IFB Ser. 07-109, Class XI, IO, 6.013s, 2037 1,504,326 131,546 IFB Ser. 07-109, Class YI, IO, 6.013s, 2037 2,689,692 191,068 IFB Ser. 07-W8, Class 2A2, IO, 6.013s, 2037 4,879,738 440,104 IFB Ser. 07-88, Class JI, IO, 6.013s, 2037 3,058,190 248,481 IFB Ser. 07-54, Class KI, IO, 6.003s, 2037 1,268,885 91,358 IFB Ser. 07-30, Class JS, IO, 6.003s, 2037 4,180,448 354,920 IFB Ser. 07-30, Class LI, IO, 6.003s, 2037 7,422,758 642,291 IFB Ser. 07-30, Class OI, IO, 6.003s, 2037 8,943,672 781,140 IFB Ser. 07-14, Class ES, IO, 6.003s, 2037 1,929,114 132,610 Ser. 383, Class 100, IO, 6s, 2022 160,310 15,578 Ser. 383, Class 98, IO, 6s, 2022 288,853 21,741 Ser. 383, Class 99, IO, 6s, 2022 130,210 18,441 IFB Ser. 07-W2, Class 1A2, IO, 5.993s, 2037 1,751,214 157,417 IFB Ser. 07-106, Class SN, IO, 5.973s, 2037 2,735,083 193,909 IFB Ser. 07-54, Class IA, IO, 5.973s, 2037 2,217,970 191,752 IFB Ser. 07-54, Class IB, IO, 5.973s, 2037 2,217,970 191,752 IFB Ser. 07-54, Class IC, IO, 5.973s, 2037 2,217,970 191,752 IFB Ser. 07-54, Class ID, IO, 5.973s, 2037 2,217,970 191,752 IFB Ser. 07-54, Class IE, IO, 5.973s, 2037 2,217,970 191,752 IFB Ser. 07-54, Class IF, IO, 5.973s, 2037 3,298,229 284,670 IFB Ser. 07-54, Class NI, IO, 5.973s, 2037 1,973,202 150,923 IFB Ser. 07-54, Class UI, IO, 5.973s, 2037 2,797,669 259,931 IFB Ser. 07-109, Class AI, IO, 5.963s, 2037 8,413,589 726,093 IFB Ser. 07-91, Class AS, IO, 5.963s, 2037 1,618,779 118,577 IFB Ser. 07-91, Class HS, IO, 5.963s, 2037 1,909,003 163,160 IFB Ser. 07-15, Class CI, IO, 5.943s, 2037 7,638,319 660,424 IFB Ser. 06-115, Class JI, IO, 5.943s, 2036 5,488,613 431,954 31 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Fannie Mae IFB Ser. 07-109, Class PI, IO, 5.913s, 2037 $2,681,550 $222,365 IFB Ser. 06-123, Class LI, IO, 5.883s, 2037 3,684,256 298,462 IFB Ser. 08-1, Class NI, IO, 5.813s, 2037 4,495,585 391,970 IFB Ser. 07-116, Class BI, IO, 5.813s, 2037 8,802,256 767,469 IFB Ser. 08-01, Class AI, IO, 5.813s, 2037 15,007,270 1,308,484 IFB Ser. 08-10, Class GI, IO, 5.793s, 2038 2,985,428 242,396 IFB Ser. 08-1, Class HI, IO, 5.763s, 2037 11,430,543 988,056 IFB Ser. 07-39, Class AI, IO, 5.683s, 2037 3,860,212 296,155 IFB Ser. 07-32, Class SD, IO, 5.673s, 2037 2,643,851 196,533 IFB Ser. 07-30, Class UI, IO, 5.663s, 2037 2,158,935 164,266 IFB Ser. 07-32, Class SC, IO, 5.663s, 2037 2,101,850 171,536 IFB Ser. 07-1, Class CI, IO, 5.663s, 2037 2,499,619 201,574 IFB Ser. 09-12, Class DI, IO, 5.593s, 2037 6,140,716 492,056 IFB Ser. 05-58, Class IK, IO, 5.563s, 2035 3,225,607 300,659 IFB Ser. 04-46, Class PJ, IO, 5.563s, 2034 2,988,591 256,251 Ser. 383, Class 18, IO, 5 1/2s, 2038 1,092,523 103,790 Ser. 383, Class 19, IO, 5 1/2s, 2038 990,737 94,120 Ser. 383, Class 25, IO, 5 1/2s, 2038 165,186 14,942 Ser. 386, Class 4, IO, 5 1/2s, 2037 243,911 22,192 Ser. 386, Class 5, IO, 5 1/2s, 2037 159,603 14,445 Ser. 383, Class 15, IO, 5 1/2s, 2037 147,812 13,204 Ser. 383, Class 16, IO, 5 1/2s, 2037 109,511 13,821 Ser. 383, Class 4, IO, 5 1/2s, 2037 1,497,193 131,184 Ser. 383, Class 5, IO, 5 1/2s, 2037 954,266 90,655 Ser. 383, Class 6, IO, 5 1/2s, 2037 850,551 74,423 Ser. 383, Class 7, IO, 5 1/2s, 2037 838,451 73,364 Ser. 383, Class 8, IO, 5 1/2s, 2037 346,302 34,913 Ser. 383, Class 9, IO, 5 1/2s, 2037 336,360 34,882 Ser. 383, Class 20, IO, 5 1/2s, 2037 622,111 59,101 Ser. 383, Class 21, IO, 5 1/2s, 2037 590,950 56,140 Ser. 383, Class 22, IO, 5 1/2s, 2037 395,231 40,926 Ser. 383, Class 23, IO, 5 1/2s, 2037 355,738 36,850 Ser. 383, Class 24, IO, 5 1/2s, 2037 245,739 22,418 Ser. 383, Class 26, IO, 5 1/2s, 2037 187,064 19,506 Ser. 383, Class 27, IO, 5 1/2s, 2037 89,507 11,490 Ser. 383, Class 95, IO, 5 1/2s, 2022 472,436 35,123 Ser. 383, Class 97, IO, 5 1/2s, 2022 196,624 18,959 Ser. 383, Class 94, IO, 5 1/2s, 2022 241,592 17,935 Ser. 383, Class 96, IO, 5 1/2s, 2022 248,981 17,563 IFB Ser. 08-1, Class BI, IO, 5.473s, 2038 22,699,898 1,485,549 Ser. 06-W3, Class 1AS, IO, 5.461s, 2046 9,273,680 684,398 Ser. 06-W2, Class 1AS, IO, 5.458s, 2036 3,065,958 218,296 IFB Ser. 07-75, Class ID, IO, 5.433s, 2037 2,263,349 178,191 Ser. 386, Class 1, IO, 5s, 2037 92,051 10,955 Ser. 383, Class 2, IO, 5s, 2037 175,510 21,020 Ser. 383, Class 92, IO, 5s, 2022 208,386 19,031 Ser. 383, Class 93, IO, 5s, 2022 189,784 20,564 Ser. 03-W12, Class 2, IO, 2.218s, 2043 2,599,037 132,030 Ser. 03-W10, Class 3, IO, 1.922s, 2043 3,906,776 169,492 Ser. 03-W10, Class 1, IO, 1.902s, 2043 10,433,636 442,813 Ser. 03-W8, Class 12, IO, 1.633s, 2042 18,690,737 677,704 32 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Fannie Mae Ser. 03-W17, Class 12, IO, 1.145s, 2033 $4,968,535 $126,322 Ser. 03-W19, IO, 1.086s, 2033 575,654 13,807 Ser. 03-T2, Class 2, IO, 0.81s, 2042 29,408,325 527,594 Ser. 03-W3, Class 2IO1, IO, 0.678s, 2042 11,518,638 177,791 Ser. 03-W6, Class 51, IO, 0.672s, 2042 7,577,254 120,227 Ser. 03-18, Class X1, IO, 0.643s, 2042 13,646,335 151,674 Ser. 03-W10, Class 3A, IO, 0.619s, 2043 392,806 5,165 Ser. 03-W10, Class 1A, IO, 0.586s, 2043 334,868 3,572 Ser. 01-T12, Class IO, 0.565s, 2041 13,029,775 178,839 Ser. 03-W2, Class 1, IO, 0.467s, 2042 14,952,358 154,479 Ser. 02-T4, IO, 0.449s, 2041 7,349,002 75,578 Ser. 01-50, Class B1, IO, 0.443s, 2041 1,878,828 20,239 Ser. 03-W3, Class 1, IO, 0.439s, 2042 10,157,356 100,164 Ser. 02-T1, Class IO, IO, 0.427s, 2031 11,657,332 100,449 Ser. 03-W6, Class 3, IO, 0.367s, 2042 10,782,452 85,643 Ser. 03-W6, Class 23, IO, 0.352s, 2042 11,327,063 85,658 Ser. 03-34, Class P1, PO, zero %, 2043 52,691 38,858 Ser. 07-64, Class LO, PO, zero %, 2037 994,519 875,495 Ser. 07-14, Class KO, PO, zero %, 2037 447,686 386,976 Ser. 06-125, Class OX, PO, zero %, 2037 181,414 167,859 Ser. 06-84, Class OT, PO, zero %, 2036 127,524 119,951 Ser. 06-56, Class XF, zero %, 2036 170,856 143,354 Ser. 06-46, Class OC, PO, zero %, 2036 158,236 140,167 Ser. 06-47, Class VO, PO, zero %, 2036 332,098 289,468 Ser. 06-37, Class ON, PO, zero %, 2036 1,106,703 1,044,694 Ser. 05-117, Class MO, PO, zero %, 2036 59,888 57,349 Ser. 05-110, Class KO, PO, zero %, 2035 155,016 145,760 Ser. 05-103, Class OA, PO, zero %, 2035 417,000 339,485 Ser. 05-50, Class LO, PO, zero %, 2035 101,801 94,186 Ser. 08-37, Class DO, PO, zero %, 2033 319,000 275,366 Ser. 06-59, Class QC, PO, zero %, 2033 659,784 619,439 Ser. 04-61, Class JO, PO, zero %, 2032 796,027 703,183 Ser. 326, Class 1, PO, zero %, 2032 776,353 674,665 Ser. 318, Class 1, PO, zero %, 2032 290,504 256,955 Ser. 314, Class 1, PO, zero %, 2031 1,388,459 1,262,207 FRB Ser. 07-76, Class SF, zero %, 2037 97,348 93,984 FRB Ser. 06-115, Class SN, zero %, 2036 856,994 633,863 FRB Ser. 06-104, Class EK, zero %, 2036 197,737 201,676 FRB Ser. 05-117, Class GF, zero %, 2036 124,835 121,825 FRB Ser. 05-57, Class UL, zero %, 2035 1,258,536 1,218,112 FRB Ser. 05-51, Class FV, zero %, 2035 713,558 683,964 FRB Ser. 05-36, Class QA, zero %, 2035 311,662 282,300 FRB Ser. 05-65, Class CU, zero %, 2034 177,783 180,761 FRB Ser. 05-77, Class HF, zero %, 2034 507,623 463,303 FRB Ser. 05-81, Class DF, zero %, 2033 123,786 122,630 FRB Ser. 06-21, Class FH, zero %, 2033 156,066 155,030 FRB Ser. 06-1, Class HF, zero %, 2032 113,141 107,596 IFB Ser. 06-75, Class FY, zero %, 2036 297,033 292,065 IFB Ser. 06-48, Class FG, zero %, 2036 495,197 448,982 33 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 $135,680 $149,757 IFB Ser. T-56, Class 2ASI, IO, 7.663s, 2043 1,368,697 130,026 Ser. T-58, Class 4A, 7 1/2s, 2043 718,243 764,705 Ser. T-51, Class 2A, 7 1/2s, 2042 769,879 829,305 Ser. T-42, Class A5, 7 1/2s, 2042 510,047 549,416 Ser. T-41, Class 2A, 6.976s, 2032 53,756 56,108 Ser. T-56, Class A, IO, 0.524s, 2043 6,575,768 78,062 Ser. T-56, Class 3, IO, 0.352s, 2043 6,582,499 63,857 Ser. T-56, Class 1, IO, 0.278s, 2043 8,501,726 56,233 Ser. T-56, Class 2, IO, 0.001s, 2043 7,724,575 11,363 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 F 1,641,851 1,140,305 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.723s, 2035 1,447,609 709,328 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.947s, 2033 23,075,676 451,591 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,112,000 1,714,020 Ser. 97-C2, Class G, 7 1/2s, 2029 696,000 522,000 Freddie Mac IFB Ser. 3202, Class HM, 30.994s, 2036 385,541 502,574 IFB Ser. 3182, Class PS, 26.795s, 2032 1,762,852 2,295,043 IFB Ser. 2976, Class KL, 22.729s, 2035 1,637,891 2,010,741 IFB Ser. 2979, Class AS, 22.619s, 2034 383,858 462,359 IFB Ser. 3065, Class DC, 18.506s, 2035 1,463,011 1,689,852 IFB Ser. 2990, Class LB, 15.792s, 2034 1,685,775 1,903,206 IFB Ser. 2828, Class GI, IO, 7.049s, 2034 2,707,879 314,111 IFB Ser. 2927, Class SI, IO, 7s, 2035 2,228,151 167,050 IFB Ser. 3184, Class SP, IO, 6.899s, 2033 2,686,155 241,985 IFB Ser. 2869, Class JS, IO, 6.799s, 2034 5,425,538 363,511 IFB Ser. 3149, Class LS, IO, 6.749s, 2036 6,636,911 828,950 IFB Ser. 2882, Class LS, IO, 6.749s, 2034 2,604,230 231,539 IFB Ser. 3200, Class SB, IO, 6.699s, 2036 1,597,773 143,496 IFB Ser. 3149, Class SE, IO, 6.699s, 2036 2,121,764 216,123 IFB Ser. 3203, Class SH, IO, 6.689s, 2036 1,568,302 156,946 IFB Ser. 2815, Class PT, IO, 6.599s, 2032 2,643,879 235,391 IFB Ser. 2828, Class TI, IO, 6.599s, 2030 1,215,509 102,522 IFB Ser. 3397, Class GS, IO, 6.549s, 2037 1,387,605 112,099 IFB Ser. 3311, Class CI, IO, 6.309s, 2037 8,126,777 738,724 IFB Ser. 3297, Class BI, IO, 6.309s, 2037 6,609,421 566,652 IFB Ser. 3287, Class SD, IO, 6.299s, 2037 2,628,943 223,644 IFB Ser. 3281, Class BI, IO, 6.299s, 2037 1,244,826 100,790 IFB Ser. 3281, Class CI, IO, 6.299s, 2037 2,005,270 162,289 IFB Ser. 3510, Class ID, IO, 6.299s, 2037 2,337,479 228,044 IFB Ser. 3249, Class SI, IO, 6.299s, 2036 1,315,648 131,894 IFB Ser. 3028, Class ES, IO, 6.299s, 2035 4,152,797 425,429 IFB Ser. 2922, Class SE, IO, 6.299s, 2035 3,089,388 289,351 IFB Ser. 3236, Class ES, IO, 6.249s, 2036 2,497,580 215,366 IFB Ser. 3136, Class NS, IO, 6.249s, 2036 3,816,324 351,197 IFB Ser. 3118, Class SD, IO, 6.249s, 2036 5,022,375 426,637 IFB Ser. 2950, Class SM, IO, 6.249s, 2016 3,502,213 307,451 34 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Freddie Mac IFB Ser. 3256, Class S, IO, 6.239s, 2036 $2,976,945 $242,026 IFB Ser. 3031, Class BI, IO, 6.239s, 2035 1,332,945 122,356 IFB Ser. 3244, Class SB, IO, 6.209s, 2036 1,781,834 144,408 IFB Ser. 3244, Class SG, IO, 6.209s, 2036 2,118,597 177,829 IFB Ser. 3236, Class IS, IO, 6.199s, 2036 3,236,483 295,338 IFB Ser. 2962, Class BS, IO, 6.199s, 2035 7,202,659 576,569 IFB Ser. 3114, Class TS, IO, 6.199s, 2030 13,801,153 1,065,601 IFB Ser. 3128, Class JI, IO, 6.179s, 2036 4,425,759 382,386 IFB Ser. 2990, Class LI, IO, 6.179s, 2034 2,617,087 247,179 IFB Ser. 3240, Class S, IO, 6.169s, 2036 6,206,917 528,711 IFB Ser. 3229, Class BI, IO, 6.169s, 2036 573,559 42,153 IFB Ser. 3065, Class DI, IO, 6.169s, 2035 1,006,385 94,214 IFB Ser. 3210, Class S, IO, 6.149s, 2036 456,986 28,808 IFB Ser. 3145, Class GI, IO, 6.149s, 2036 3,672,362 334,552 IFB Ser. 3114, Class GI, IO, 6.149s, 2036 1,512,256 142,321 IFB Ser. 3510, Class IB, IO, 6.149s, 2036 2,535,557 288,597 IFB Ser. 3218, Class AS, IO, 6.129s, 2036 2,216,450 170,886 IFB Ser. 3221, Class SI, IO, 6.129s, 2036 2,581,963 200,479 IFB Ser. 3153, Class UI, IO, 6.119s, 2036 6,808,630 853,591 IFB Ser. 3485, Class SI, IO, 6.099s, 2036 2,182,475 289,243 IFB Ser. 3202, Class PI, IO, 6.089s, 2036 10,525,240 836,641 IFB Ser. 3355, Class MI, IO, 6.049s, 2037 1,726,010 122,286 IFB Ser. 3349, Class AS, IO, 6.049s, 2037 16,048,577 1,409,707 IFB Ser. 3510, Class IA, IO, 6.049s, 2037 5,072,351 411,976 IFB Ser. 3201, Class SG, IO, 6.049s, 2036 3,416,804 308,606 IFB Ser. 3203, Class SE, IO, 6.049s, 2036 2,975,220 262,742 IFB Ser. 3238, Class LI, IO, 6.039s, 2036 76,721 6,545 IFB Ser. 3171, Class PS, IO, 6.034s, 2036 2,828,628 257,971 IFB Ser. 3510, Class CI, IO, 6.029s, 2037 7,273,120 638,653 IFB Ser. 3152, Class SY, IO, 6.029s, 2036 3,265,643 306,154 IFB Ser. 3510, Class DI, IO, 6.029s, 2035 4,054,033 363,728 IFB Ser. 3181, Class PS, IO, 6.019s, 2036 1,813,288 171,610 IFB Ser. 3366, Class SA, IO, 5.999s, 2037 142,814 11,621 IFB Ser. 3284, Class BI, IO, 5.999s, 2037 2,044,680 149,252 IFB Ser. 3260, Class SA, IO, 5.999s, 2037 1,933,554 131,723 IFB Ser. 3199, Class S, IO, 5.999s, 2036 1,724,297 119,321 IFB Ser. 3284, Class LI, IO, 5.989s, 2037 9,541,940 798,031 IFB Ser. 3261, Class SA, IO, 5.979s, 2037 2,842,626 248,360 IFB Ser. 3311, Class EI, IO, 5.959s, 2037 2,155,571 153,599 IFB Ser. 3311, Class IA, IO, 5.959s, 2037 3,090,478 271,251 IFB Ser. 3311, Class IB, IO, 5.959s, 2037 3,090,478 271,251 IFB Ser. 3311, Class IC, IO, 5.959s, 2037 3,090,478 271,251 IFB Ser. 3311, Class ID, IO, 5.959s, 2037 3,090,478 271,251 IFB Ser. 3311, Class IE, IO, 5.959s, 2037 4,431,308 388,936 IFB Ser. 3510, Class AS, IO, 5.959s, 2037 12,370,661 1,081,814 IFB Ser. 3265, Class SC, IO, 5.959s, 2037 1,017,297 77,772 IFB Ser. 3240, Class GS, IO, 5.929s, 2036 3,790,201 319,590 IFB Ser. 3257, Class SI, IO, 5.869s, 2036 1,624,208 103,971 IFB Ser. 3225, Class JY, IO, 5.839s, 2036 7,085,317 568,866 IFB Ser. 3416, Class BI, IO, 5.799s, 2038 187,558 15,179 IFB Ser. 3502, Class DS, IO, 5.699s, 2039 901,030 63,827 35 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Freddie Mac IFB Ser. 3339, Class TI, IO, 5.689s, 2037 $3,421,432 $272,791 IFB Ser. 3284, Class CI, IO, 5.669s, 2037 5,820,090 462,266 IFB Ser. 3510, Class IC, IO, 5.629s, 2037 6,145,639 495,830 IFB Ser. 3510, Class BI, IO, 5.579s, 2037 7,705,074 594,601 IFB Ser. 3397, Class SQ, IO, 5.519s, 2037 7,697,752 556,771 IFB Ser. 3500, Class SE, IO, 5.499s, 2039 1,231,360 58,071 IFB Ser. 3424, Class UI, IO, 5.309s, 2037 108,452 7,425 Ser. 3369, Class BO, PO, zero %, 2037 78,172 70,027 Ser. 3327, Class IF, IO, zero %, 2037 633,732 10,837 Ser. 3369, PO, zero %, 2037 167,408 154,211 Ser. 3391, PO, zero %, 2037 141,096 118,960 Ser. 3292, Class DO, PO, zero %, 2037 202,514 171,178 Ser. 3274, Class MO, PO, zero %, 2037 107,266 89,101 Ser. 3300, PO, zero %, 2037 1,406,657 1,227,730 Ser. 3252, Class LO, PO, zero %, 2036 794,124 705,302 Ser. 242, PO, zero %, 2036 15,964,752 14,914,571 Ser. 3206, Class EO, PO, zero %, 2036 115,535 108,341 Ser. 3175, Class MO, PO, zero %, 2036 304,228 261,828 Ser. 3176, Class YO, PO, zero %, 2036 158,000 146,073 Ser. 3210, PO, zero %, 2036 88,742 77,439 Ser. 3084, PO, zero %, 2035 92,686 88,846 Ser. 3145, Class KO, PO, zero %, 2034 81,030 69,344 Ser. 2858, Class MO, PO, zero %, 2034 146,677 133,367 Ser. 2587, Class CO, PO, zero %, 2032 2,318,657 2,132,596 Ser. 201, PO, zero %, 2029 844,745 731,768 FRB Ser. 3349, Class DO, zero %, 2037 169,971 159,138 FRB Ser. 3338, Class WA, zero %, 2037 44,002 42,275 FRB Ser. 3326, Class XF, zero %, 2037 843,499 812,455 FRB Ser. 3326, Class YF, zero %, 2037 1,681,135 1,601,399 FRB Ser. 3263, Class TA, zero %, 2037 205,432 195,140 FRB Ser. 3241, Class FH, zero %, 2036 282,956 277,301 FRB Ser. 3341, Class FA, zero %, 2036 46,337 46,059 FRB Ser. 3283, Class HF, zero %, 2036 67,415 66,876 FRB Ser. 3171, Class BU, zero %, 2036 38,113 36,808 FRB Ser. 3231, Class X, zero %, 2036 223,692 218,701 FRB Ser. 3147, Class SF, zero %, 2036 537,426 580,807 FRB Ser. 3117, Class AF, zero %, 2036 141,607 134,536 FRB Ser. 3047, Class BD, zero %, 2035 466,060 404,448 FRB Ser. 3326, Class WF, zero %, 2035 1,536,915 1,415,404 FRB Ser. 3033, Class YF, zero %, 2035 534,157 496,309 FRB Ser. 3036, Class AS, zero %, 2035 153,237 142,586 FRB Ser. 3251, Class TP, zero %, 2035 423,715 399,363 FRB Ser. 3003, Class XF, zero %, 2035 1,573,175 1,450,142 FRB Ser. 2980, Class BU, zero %, 2035 391,488 378,112 FRB Ser. 2963, Class TW, zero %, 2035 396,363 377,386 FRB Ser. 2947, Class GF, zero %, 2034 442,024 415,524 FRB Ser. 3006, Class TE, zero %, 2034 448,217 424,653 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.107s, 2019 145,281,812 448,194 Ser. 05-C2, Class XC, IO, 0.104s, 2043 71,544,549 334,135 Ser. 05-C3, Class XC, IO, 0.09s, 2045 174,033,829 430,633 36 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 8.181s, 2036 $298,000 $297,581 Ser. 97-C1, Class X, IO, 1.359s, 2029 2,489,865 102,763 Ser. 05-C1, Class X1, IO, 0.216s, 2043 60,061,926 404,714 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,265,341 468,176 Ser. 06-C1, Class XC, IO, 0.07s, 2045 103,433,628 275,530 Government National Mortgage Association IFB Ser. 07-38, Class AS, 48.06s, 2037 1,861,640 2,620,482 IFB Ser. 06-34, Class SA, 36.859s, 2036 223,311 289,016 IFB Ser. 07-44, Class SP, 34.086s, 2036 1,145,862 1,450,366 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 68,242 11,091 IFB Ser. 05-68, Class PU, IO, 6.853s, 2032 77,102 8,270 IFB Ser. 04-59, Class SC, IO, 6.748s, 2034 1,396,872 122,211 IFB Ser. 07-35, Class TY, IO, 6.453s, 2035 2,446,158 141,461 IFB Ser. 07-22, Class S, IO, 6.353s, 2037 1,992,560 175,018 IFB Ser. 07-26, Class SD, IO, 6.348s, 2037 3,132,194 260,938 IFB Ser. 07-26, Class SL, IO, 6.348s, 2037 342,761 42,266 IFB Ser. 07-51, Class SJ, IO, 6.303s, 2037 2,364,609 210,521 IFB Ser. 07-58, Class PS, IO, 6.253s, 2037 9,781,968 723,406 IFB Ser. 07-59, Class PS, IO, 6.223s, 2037 1,816,651 122,257 IFB Ser. 07-59, Class SP, IO, 6.223s, 2037 4,848,969 329,841 IFB Ser. 07-68, Class PI, IO, 6.203s, 2037 2,486,339 155,486 IFB Ser. 07-48, Class SB, IO, 6.198s, 2037 2,408,808 166,075 IFB Ser. 07-17, Class AI, IO, 6.098s, 2037 7,540,027 575,440 IFB Ser. 06-28, Class GI, IO, 6.053s, 2035 2,944,078 204,374 IFB Ser. 07-9, Class AI, IO, 6.048s, 2037 2,804,141 214,806 IFB Ser. 05-65, Class SI, IO, 5.903s, 2035 2,745,748 203,515 IFB Ser. 07-17, Class IB, IO, 5.803s, 2037 1,437,119 131,281 IFB Ser. 06-10, Class SM, IO, 5.803s, 2036 12,052,069 860,879 IFB Ser. 06-14, Class S, IO, 5.803s, 2036 2,648,106 175,707 IFB Ser. 07-17, Class IC, IO, 5.798s, 2037 4,471,735 333,095 IFB Ser. 06-11, Class ST, IO, 5.793s, 2036 1,645,243 114,970 IFB Ser. 07-7, Class JI, IO, 5.753s, 2037 4,619,933 308,414 IFB Ser. 07-25, Class KS, IO, 5.748s, 2037 650,184 53,016 IFB Ser. 07-21, Class S, IO, 5.748s, 2037 3,779,734 254,799 IFB Ser. 07-31, Class AI, IO, 5.728s, 2037 2,001,002 196,216 IFB Ser. 07-43, Class SC, IO, 5.648s, 2037 2,296,631 149,931 IFB Ser. 07-67, Class EI, IO, 0.02s, 2037 3,698,255 1,157 IFB Ser. 07-67, Class GI, IO, 0.02s, 2037 10,838,195 3,389 Ser. 07-73, Class MO, PO, zero %, 2037 541,624 516,370 Ser. 06-36, Class OD, PO, zero %, 2036 148,874 129,411 Ser. 99-31, Class MP, PO, zero %, 2029 44,445 38,820 FRB Ser. 07-73, Class KI, IO, zero %, 2037 5,391,838 23,676 FRB Ser. 07-73, Class KM, zero %, 2037 541,624 497,059 FRB Ser. 07-49, Class UF, zero %, 2037 105,020 102,270 FRB Ser. 07-35, Class UF, zero %, 2037 257,911 256,536 FRB Ser. 07-22, Class TA, zero %, 2037 143,739 140,452 FRB Ser. 06-56, Class YF, zero %, 2036 295,386 282,935 FRB Ser. 98-2, Class EA, PO, zero %, 2028 406,079 342,631 37 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 $1,138,000 $1,057,059 Ser. 05-GG5, Class XC, IO, 0.088s, 2037 141,677,463 335,393 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.511s, 2039 19,994,192 229,275 Ser. 05-GG3, Class XC, IO, 0.426s, 2042 72,278,306 701,100 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 2,313,000 1,712,836 Ser. 06-GG6, Class A2, 5.506s, 2038 2,377,000 2,185,506 Ser. 05-GG4, Class A4, 4.761s, 2039 77,000 61,957 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 987,000 838,950 FRB Ser. 07-EOP, Class J, 1.339s, 2020 370,000 234,096 Ser. 06-GG8, Class X, IO, 0.666s, 2039 21,557,195 440,676 Ser. 04-C1, Class X1, IO, 0.38s, 2028 10,140,383 52,537 Ser. 03-C1, Class X1, IO, 0.35s, 2040 16,053,524 278,540 Ser. 06-GG6, Class XC, IO, 0.074s, 2038 88,132,362 159,810 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 186,242 177,940 Ser. 05-RP3, Class 1A3, 8s, 2035 559,404 528,088 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 420,346 391,435 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 597,136 580,518 Ser. 05-RP1, Class 1A3, 8s, 2035 63,382 58,615 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 643,798 618,490 Ser. 05-RP1, Class 1AS, IO, 5.678s, 2035 3,532,483 269,175 IFB Ser. 04-4, Class 1AS, IO, 5.576s, 2034 5,637,234 416,592 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.832s, 2035 1,200,146 756,092 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  189,496 7,201 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.1s, 2037 2,902,873 1,451,436 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.548s, 2037 4,776,643 2,663,908 IndyMac Indx Mortgage Loan Trust FRB Ser. 05-AR31, Class 3A1, 5.528s, 2036 3,505,559 1,717,724 FRB Ser. 07-AR11, Class 1A1, 5.421s, 2037 2,695,742 1,024,382 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 711,000 511,920 FRB Ser. 07-LD12, Class AM, 6.26s, 2051 2,591,000 1,275,768 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 25,166,000 18,618,433 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 2,885,000 1,997,191 Ser. 07-CB20, Class A3, 5.863s, 2051 5,789,000 4,320,556 Ser. 06-CB15, Class A4, 5.814s, 2043 3,648,000 2,315,750 Ser. 07-CB20, Class A4, 5.794s, 2051 1,268,000 941,826 FRB Ser. 04-PNC1, Class A4, 5.582s, 2041 28,000 23,114 Ser. 05-CB12, Class A4, 4.895s, 2037 78,000 65,933 Ser. 04-C3, Class A5, 4.878s, 2042 72,000 55,095 Ser. 05-LDP2, Class AM, 4.78s, 2042 1,230,000 736,889 Ser. 06-LDP8, Class X, IO, 0.762s, 2045 28,639,583 563,309 Ser. 06-CB17, Class X, IO, 0.7s, 2043 34,799,357 692,855 Ser. 06-LDP9, Class X, IO, 0.641s, 2047 22,149,439 353,062 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 43,014,492 487,784 Ser. 06-CB16, Class X1, IO, 0.126s, 2045 32,588,672 251,513 38 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 $915,000 $893,045 Ser. 03-ML1A, Class X1, IO, 0.753s, 2039 9,559,306 272,216 Ser. 05-LDP2, Class X1, IO, 0.24s, 2042 141,575,812 1,415,758 Ser. 05-CB12, Class X1, IO, 0.142s, 2037 41,201,860 231,966 Ser. 07-CB20, Class X1, IO, 0.113s, 2051 73,593,007 507,056 Ser. 06-LDP6, Class X1, IO, 0.093s, 2043 57,205,355 169,900 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 409,819 Ser. 99-C1, Class G, 6.41s, 2031 601,777 117,408 Ser. 98-C4, Class G, 5.6s, 2035 474,000 360,240 Ser. 98-C4, Class H, 5.6s, 2035 808,000 140,998 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 23,000 22,783 Ser. 07-C6, Class A2, 5.845s, 2012 7,834,000 6,568,985 Ser. 04-C7, Class A6, 4.786s, 2029 1,421,000 1,225,737 Ser. 07-C2, Class XW, IO, 0.737s, 2040 9,319,800 176,566 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 24,789,459 575,510 Ser. 03-C5, Class XCL, IO, 0.291s, 2037 13,055,658 209,844 Ser. 05-C3, Class XCL, IO, 0.23s, 2040 42,064,274 548,266 Ser. 05-C2, Class XCL, IO, 0.178s, 2040 129,124,028 835,820 Ser. 05-C7, Class XCL, IO, 0.172s, 2040 92,810,151 466,158 Ser. 05-C5, Class XCL, IO, 0.17s, 2020 62,983,160 531,515 Ser. 06-C7, Class XCL, IO, 0.138s, 2038 38,385,124 346,813 Ser. 06-C1, Class XCL, IO, 0.129s, 2041 100,126,770 586,933 Ser. 07-C2, Class XCL, IO, 0.09s, 2040 80,084,908 540,829 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.401s, 2017 496,000 297,600 FRB Ser. 05-LLFA, Class J, 1.251s, 2018 324,000 162,000 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 38.295s, 2036 465,148 453,251 IFB Ser. 07-5, Class 4A3, 37.455s, 2037 1,455,814 1,400,245 IFB Ser. 06-7, Class 4A2, IO, 7.313s, 2036 2,401,401 263,410 IFB Ser. 07-5, Class 8A2, IO, 7.283s, 2036 2,570,846 280,833 Ser. 07-1, Class 3A2, IO, 6.813s, 2037 3,002,358 256,341 IFB Ser. 06-9, Class 3A2, IO, 6.793s, 2037 1,619,167 164,973 IFB Ser. 07-4, Class 3A2, IO, 6.763s, 2037 2,391,467 242,590 IFB Ser. 06-5, Class 2A2, IO, 6.713s, 2036 4,952,662 498,683 IFB Ser. 07-2, Class 2A13, IO, 6.253s, 2037 4,313,401 404,554 IFB Ser. 07-4, Class 2A2, IO, 6.233s, 2037 10,546,022 985,948 IFB Ser. 07-1, Class 2A3, IO, 6.193s, 2037 4,799,829 445,856 Ser. 06-9, Class 2A3, IO, 6.183s, 2036 5,973,458 553,964 IFB Ser. 06-9, Class 2A2, IO, 6.183s, 2037 4,389,876 407,117 IFB Ser. 06-7, Class 2A4, IO, 6.113s, 2036 8,475,059 777,078 IFB Ser. 06-7, Class 2A5, IO, 6.113s, 2036 7,934,577 717,444 IFB Ser. 06-6, Class 1A2, IO, 6.063s, 2036 2,952,196 268,473 IFB Ser. 06-6, Class 1A3, IO, 6.063s, 2036 4,488,187 408,156 IFB Ser. 07-5, Class 10A2, IO, 5.903s, 2037 4,809,979 425,876 39 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 5.415s, 2034 $95,446 $54,008 Ser. 04-03, Class 4AX, IO, 0.376s, 2034 1,226,139 4,506 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 3,708,238 7,324 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 1,195,317 1,029,999 Ser. 05-1, Class 1A4, 7 1/2s, 2034 858,689 933,557 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 1.055s, 2027 3,489,820 2,241,308 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 75,316,979 455,148 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.951s, 2022 741,724 459,869 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.986s, 2030 496,000 343,705 FRB Ser. 05-A9, Class 3A1, 5.274s, 2035 3,051,434 2,336,147 Ser. 96-C2, Class JS, IO, 2.264s, 2028 F 525,467 17,882 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 1,596,000 1,083,624 FRB Ser. 07-C1, Class A4, 6.022s, 2050 1,461,000 980,864 FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 75,000 64,136 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 71,000 58,488 Ser. 05-MCP1, Class XC, IO, 0.158s, 2043 51,702,594 372,259 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.413s, 2039 10,783,414 145,576 Ser. 05-LC1, Class X, IO, 0.1s, 2044 28,263,824 136,647 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 3,281,000 2,222,878 FRB Ser. 07-8, Class A2, 6.119s, 2049 1,887,000 1,324,297 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.019s, 2050 152,608,596 310,452 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 3,862,374 521,420 Ser. 04-C2, Class X, IO, 6.004s, 2040 1,915,754 229,891 Ser. 05-C3, Class X, IO, 5.555s, 2044 2,232,567 178,605 Ser. 06-C4, Class X, IO, 5.454s, 2016 7,496,252 773,051 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.69s, 2043 7,279,691 145,594 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 1,080,000 840,726 FRB Ser. 06-IQ11, Class A4, 5.942s, 2042 3,648,000 2,544,750 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 749,000 269,640 Ser. 05-HQ6, Class A4A, 4.989s, 2042 2,023,000 1,585,830 Ser. 04-HQ4, Class A7, 4.97s, 2040 1,681,000 1,470,539 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 5.124s, 2039 820,000 65,600 Ser. 04-RR, Class F6, 5.124s, 2039 1,230,000 86,100 Ser. 07-HQ13, Class X1, IO, 0.819s, 2044 F 36,584,757 696,260 Ser. 05-HQ5, Class X1, IO, 0.189s, 2042 F 16,996,744 73,627 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.767s, 2035 F 2,653,006 1,326,503 40 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.186s, 2030 $839,000 $545,350 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.243s, 2035 397,387 332,273 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 179,508 170,971 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 189,000 61,114 Ser. 00-C2, Class J, 6.22s, 2033 909,000 466,187 Residential Asset Mortgage Products, Inc. Ser. 02-SL1, Class AI3, 7s, 2032 96,800 94,790 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.253s, 2037 9,771,106 916,432 Ser. 07-A5, Class 2A3, 6s, 2037 1,103,909 574,033 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.698s, 2033 661,757 285,991 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.73s, 2036 18,541,148 593,317 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 470,000 444,150 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 603,000 440,190 Ser. 03-1A, Class M, 5s, 2018 403,000 221,650 Ser. 04-1A, Class L, 5s, 2018 273,000 152,880 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 8,235,035 4,035,167 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 1,474,742 855,350 Ser. 04-8, Class 1A3, 5.226s, 2034 5,935 2,708 Ser. 05-9, Class AX, IO, 1.259s, 2035 13,439,295 221,748 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.788s, 2034 434,374 264,968 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.815s, 2037 29,321,808 2,225,525 Ser. 07-4, Class 1A4, IO, 1s, 2037 30,566,005 622,018 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.247s, 2037 10,153,457 653,883 Ser. 06-RF4, Class 1A, IO, 5.157s, 2036 5,337,729 350,122 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 2,572,000 1,851,387 Ser. 07-C30, Class A3, 5.246s, 2043 1,506,000 1,193,735 Ser. 04-C15, Class A4, 4.803s, 2041 2,498,000 2,174,226 Ser. 06-C28, Class XC, IO, 0.563s, 2048 17,099,650 212,254 Ser. 06-C29, IO, 0.53s, 2048 74,371,055 1,095,451 Ser. 07-C34, IO, 0.519s, 2046 17,639,212 272,378 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.751s, 2018 574,000 143,500 Ser. 03-C3, Class IOI, IO, 0.567s, 2035 12,216,287 269,376 Ser. 07-C31, IO, 0.435s, 2047 72,509,546 701,144 Ser. 05-C18, Class XC, IO, 0.135s, 2042 29,770,748 179,965 Ser. 06-C27, Class XC, IO, 0.124s, 2045 37,183,575 180,855 Ser. 06-C23, Class XC, IO, 0.082s, 2045 177,456,745 534,281 Ser. 06-C26, Class XC, IO, 0.061s, 2045 13,249,657 24,145 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F 129,000 26,817 Ser. 06-SL1, Class X, IO, 1.181s, 2043 6,052,904 169,179 Ser. 07-SL2, Class X, IO, 0.85s, 2049 12,425,586 307,533 41 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 $629,924 $66,142 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 1,083,000 541,500 Total mortgage-backed securities (cost $390,308,813) $387,653,132 CORPORATE BONDS AND NOTES (22.3%)* Principal amount Value Basic materials (1.1%) ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg) $443,000 $356,995 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 250,000 222,500 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 2,525,000 2,456,314 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 468,000 463,320 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 312,000 305,760 Georgia-Pacific Corp. debs. 9 1/2s, 2011 250,000 254,375 Georgia-Pacific Corp. notes 8 1/8s, 2011 500,000 501,250 International Paper Co. bonds 7.95s, 2018 213,000 185,300 International Paper Co. sr. unsec. notes 7.4s, 2014 1,855,000 1,709,847 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 485,000 487,425 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 6 1/2s, 2019 (Canada) 501,000 520,654 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 5 1/4s, 2014 (Canada) 139,000 142,442 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 8.95s, 2014 (United Kingdom) 588,000 608,632 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 315,000 281,138 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 305,000 240,950 Westvaco Corp. unsec. notes 7 1/2s, 2027 126,000 108,032 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 610,000 456,949 9,301,883 Capital goods (0.9%) Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 400,000 402,000 Caterpillar Financial Services Corp. sr. unsec. notes 4.85s, 2012 1,250,000 1,245,710 Eaton Corp. notes 5.6s, 2018 625,000 590,099 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 300,000 297,588 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 450,000 426,375 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 390,000 356,850 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 655,000 521,079 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 435,000 394,706 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) 2,000,000 1,722,886 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 605,000 598,631 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 1,085,000 1,122,763 7,678,687 Communication services (3.4%) American Tower Corp. sr. unsec. notes 7s, 2017 1,070,000 1,053,950 Ameritech Capital Funding company guaranty 6 1/4s, 2009 690,000 690,876 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 926,000 1,059,945 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 600,000 650,618 42 CORPORATE BONDS AND NOTES (22.3%)* cont . Principal amount Value Communication services cont. AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 $220,000 $219,617 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 3,060,000 2,848,526 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 950,000 991,817 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 590,000 594,285 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 785,000 880,325 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 455,000 449,278 Cox Communications, Inc. notes 7 1/8s, 2012 345,000 348,738 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 455,996 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 356,502 Cox Enterprises, Inc. 144A notes 7 7/8s, 2010 250,000 254,404 France Telecom notes 8 1/2s, 2031 (France) 340,000 432,705 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 230,000 173,938 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 635,163 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 1,000,000 1,054,204 Southwestern Bell Telephone debs. 7s, 2027 755,000 699,609 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,435,000 2,331,108 TCI Communications, Inc. debs. 9.8s, 2012 960,000 1,034,923 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 800,000 710,672 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy) 155,000 146,973 Telecom Italia Capital SA company guaranty 4s, 2010 (Italy) 315,000 312,738 Telefonica Emisones SAU company guaranty 7.045s, 2036 (Spain) 500,000 530,979 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 125,000 129,804 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 345,000 357,159 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain) 435,000 494,646 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,171,489 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 357,982 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 345,000 371,868 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 50,000 51,326 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 439,621 Verizon Communications, Inc. sr. unsec. notes 6.35s, 2019 166,000 172,483 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 55,000 65,935 Verizon New England, Inc. sr. notes 6 1/2s, 2011 1,580,000 1,658,054 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 629,686 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 783,018 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 219,000 211,931 Verizon Wireless, Inc. 144A notes 5.55s, 2014 2,365,000 2,480,951 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 1,270,000 1,228,529 29,522,371 Conglomerates (0.2%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 380,000 390,085 Honeywell International, Inc. sr. unsec. notes 5s, 2019 395,000 400,466 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 560,000 564,226 Tyco International Finance SA company guaranty sr. unsec. unsub. notes 8 1/2s, 2019 380,000 406,463 1,761,240 43 CORPORATE BONDS AND NOTES (22.3%)* cont . Principal amount Value Consumer cyclicals (1.0%) D.R. Horton, Inc. sr. notes 7 7/8s, 2011 $415,000 $411,888 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 (Germany) 1,930,000 1,940,177 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 465,000 456,772 News America Holdings, Inc. company guaranty 7 3/4s, 2024 870,000 755,319 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 620,679 Omnicom Group, Inc. sr. notes 5.9s, 2016 535,000 472,241 Target Corp. bonds 6 1/2s, 2037 975,000 845,696 Time Warner, Inc. company guaranty sr. unsec. notes FRN 1.461s, 2009 1,175,000 1,167,093 Time Warner, Inc. debs. 9.15s, 2023 675,000 698,804 Time Warner, Inc. debs. 9 1/8s, 2013 785,000 837,267 Wal-Mart Stores, Inc. sr. unsec. notes 6.2s, 2038 365,000 379,956 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 180,000 184,435 8,770,327 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 875,000 1,001,949 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 540,000 603,807 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 670,000 671,349 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 912,402 Coca-Cola Co. (The) sr. unsec. unsub. notes 4 7/8s, 2019 455,000 467,542 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 345,000 362,268 CVS Caremark, Corp. notes 6.6s, 2019 1,310,000 1,395,390 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 934,451 953,810 CVS Corp. sr. unsecd. notes 6 1/8s, 2016 5,000 5,101 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 480,000 470,506 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 345,000 350,318 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 145,000 149,538 Diageo PLC company guaranty 8s, 2022 (Canada) 675,000 737,492 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 195,375 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 595,000 616,225 Kellogg Co. sr. unsub. 5 1/8s, 2012 135,000 142,978 Kraft Foods, Inc. notes 6 1/8s, 2018 730,000 745,508 Kroger Co. company guaranty 6 3/4s, 2012 5,000 5,336 Kroger Co. company guaranty 6.4s, 2017 605,000 629,739 Kroger Co. sr. notes 6.15s, 2020 200,000 203,515 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 684,200 McDonalds Corp. sr. unsec. bond 6.3s, 2037 530,000 540,594 McDonalds Corp. sr. unsec. notes 5.7s, 2039 775,000 747,747 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 1,010,000 991,429 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 725,000 758,765 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 935,000 873,075 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 720,000 679,274 15,895,232 Energy (1.4%) Amerada Hess Corp. unsub notes 6.65s, 2011 210,000 220,175 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 1,050,000 1,082,634 44 CORPORATE BONDS AND NOTES (22.3%)* cont . Principal amount Value Energy cont. Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 $835,000 $797,425 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 590,000 533,221 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 280,000 274,578 ConocoPhillips notes 6 1/2s, 2039 300,000 297,233 Devon Energy Corp. sr. notes 6.3s, 2019 360,000 372,623 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 270,000 277,109 Forest Oil Corp. sr. notes 8s, 2011 455,000 447,038 Halliburton Co. sr. unsec. notes 7.45s, 2039 850,000 891,931 Kerr-McGee Corp. sec. notes 6.95s, 2024 630,000 502,619 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 195,000 201,306 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 550,000 499,813 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 495,000 360,163 Peabody Energy Corp. sr. notes 5 7/8s, 2016 665,000 595,175 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 465,000 423,492 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 540,000 536,937 Sunoco, Inc. notes 4 7/8s, 2014 249,000 219,251 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 205,000 154,788 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 240,000 212,353 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 470,000 324,959 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 390,000 326,893 Williams Cos., Inc. (The) 144A sr. unsec. notes 8 3/4s, 2020 860,000 883,650 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 635,000 602,797 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 280,000 267,909 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 505,000 513,247 11,819,319 Financials (6.7%) Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 1,160,000 1,142,665 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 995,000 950,184 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.76s, 2017 1,035,000 598,537 American International Group, Inc. sr. unsec. Ser. G, 5.85s, 2018 2,440,000 780,800 Amvescap PLC company guaranty 5 5/8s, 2012 440,000 350,682 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,226,316 Bank of America NA sub. notes 5.3s, 2017 905,000 678,684 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 495,000 513,804 Barclays Bank PLC unsec. FRN 1 7/8s, 2049 1,530,000 504,900 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 1,380,000 1,452,879 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 989,400 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 1,720,752 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 3.034s, 2012 1,345,500 1,162,556 Capital One Financial Corp. sub. notes 6.15s, 2016 995,000 601,158 Chubb Corp. (The) sr. notes 6 1/2s, 2038 480,000 439,307 CIT Group, Inc. sr. notes 5.4s, 2013 1,170,000 655,407 CIT Group, Inc. sr. notes 5s, 2015 5,000 2,750 CIT Group, Inc. sr. notes 5s, 2014 1,130,000 632,834 Citigroup, Inc. sr. notes 6 1/2s, 2013 945,000 862,412 45 CORPORATE BONDS AND NOTES (22.3%)* cont . Principal amount Value Financials cont. Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 $1,265,000 $1,063,128 Citigroup, Inc. sr. unsec. unsub. notes FRN 1.424s, 2009 2,670,000 2,663,459 Citigroup, Inc. sub. notes 5s, 2014 1,081,000 740,439 CNA Financial Corp. unsec. notes 6s, 2011 600,000 534,965 Countrywide Financial Corp. FRN Ser. MTN, 1.426s, 2012 1,090,000 889,713 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 765,000 759,686 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 930,000 436,561 Dresdner Funding Trust I 144A bonds 8.151s, 2031 100,000 29,460 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 390,000 248,504 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 120,000 96,181 Fund American Cos., Inc. notes 5 7/8s, 2013 1,050,000 814,251 GATX Financial Corp. notes 5.8s, 2016 455,000 384,475 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 1.174s, 2016 1,305,000 889,645 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 370,000 292,016 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 595,000 561,221 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 960,000 965,753 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,510,000 1,863,286 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 6.1s, 2041 1,207,000 632,444 HCP, Inc. sr. unsec. Ser. MTN, 6.7s, 2018 R 50,000 39,223 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 635,000 518,083 Health Care REIT, Inc. sr. notes 6s, 2013 R 320,000 273,291 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 R 835,000 556,280 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 5,490,000 4,678,776 iStar Financial, Inc. sr. unsec. notes 5 7/8s, 2016 R 1,340,000 428,800 JPMorgan Chase & Co. sr. notes 6s, 2018 55,000 53,473 JPMorgan Chase Bank NA sub. notes 6s, 2017 404,000 376,922 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,217,260 Liberty Mutual Group 144A notes 6 1/2s, 2035 1,715,000 895,189 Loews Corp. notes 5 1/4s, 2016 385,000 344,490 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 1,350,000 1,282,497 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 820,000 714,496 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,048,357 Merrill Lynch & Co., Inc. notes 5.45s, 2013 1,350,000 1,199,501 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.292s, 2011 910,000 788,668 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 1,465,000 1,382,887 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 700,000 652,931 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.541s, 2010 890,000 870,311 Morgan Stanley & Co. sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 893,891 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 413,774 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 540,000 493,148 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 920,000 799,004 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 390,000 130,650 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 807,427 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 575,000 455,112 Prudential Holdings LLC 144A bonds 8.695s, 2023 1,235,000 794,587 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 930,000 767,828 Simon Property Group LP unsub. bonds 5 3/4s, 2015 R 286,000 234,974 46 CORPORATE BONDS AND NOTES (22.3%)* cont . Principal amount Value Financials cont. SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 $915,000 $798,175 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 560,000 528,423 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 595,000 468,145 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,880,000 1,698,341 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 1.411s, 2012 575,000 505,564 Wells Fargo & Co. sr. notes 4 3/8s, 2013 1,785,000 1,718,132 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 369,821 58,329,645 Health care (1.1%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 1,446,370 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 1,535,000 1,615,072 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 480,000 483,121 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 935,000 970,450 Hospira, Inc. sr. notes 6.05s, 2017 110,000 98,581 Hospira, Inc. sr. notes 5.55s, 2012 655,000 647,502 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 1,170,000 1,197,953 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 1,030,000 1,131,700 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 325,000 353,092 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 620,000 668,920 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 120,000 90,168 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 615,000 616,850 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 390,000 351,000 WellPoint, Inc. notes 7s, 2019 225,000 228,546 9,899,325 Technology (0.4%) Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 615,000 585,576 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 543,000 538,179 IBM Corp. sr. unsec. notes 5.7s, 2017 470,000 499,662 Lexmark International Inc. sr. unsec. notes 5.9s, 2013 855,000 772,669 Nokia Corp. sr. unsec. notes 6 5/8s, 2039 (Finland) 179,000 178,094 Nokia Corp. sr. unsec. notes 5 3/8s, 2019 (Finland) 81,000 80,251 Xerox Corp. sr. notes 6.4s, 2016 865,000 709,300 Xerox Corp. sr. unsec. notes 6.35s, 2018 250,000 202,500 3,566,231 Transportation (0.6%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 71,500 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 290,000 240,700 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 305,000 328,329 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2019 (Canada) 120,000 120,218 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 495,000 501,158 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 802,725 650,208 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 243,450 189,891 Delta Air Lines, Inc. pass-through certificates 6.821s, 2022 440,167 319,121 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,235,648 902,023 47 CORPORATE BONDS AND NOTES (22.3%)* cont . Principal amount Value Transportation cont. Southwest Airlines Co. pass-through certificates 6.15s, 2022 $240,554 $214,749 Union Pacific Corp. sr. unsec. notes 6 1/8s, 2020 5,000 5,019 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 895,000 862,100 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 280,000 277,701 United AirLines, Inc. pass-through certificates 6.636s, 2022 564,205 380,838 5,063,555 Utilities and power (3.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 506,427 American Water Capital Corp. sr. unsec. bonds 6.085s, 2017 375,000 340,695 Appalachian Power Co. sr. notes 5.8s, 2035 580,000 437,909 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 706,761 Beaver Valley II Funding debs. 9s, 2017 795,000 781,302 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 980,000 845,205 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,985,000 1,406,471 CMS Energy Corp. unsub. notes 6.55s, 2017 45,000 39,150 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 250,000 247,976 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 396,242 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 130,000 123,729 Consolidated Natural Gas Co. sr. notes 5s, 2014 400,000 399,196 Consumers Energy Co. 1st mtge. sec. bond 6 1/8s, 2019 1,355,000 1,359,903 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,488,760 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 1,055,000 1,064,059 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 95,000 86,703 Electricite de France 144A notes 6.95s, 2039 (France) 970,000 1,022,752 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 810,000 733,548 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 680,000 623,835 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 410,000 415,310 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 645,000 586,950 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 190,000 178,600 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 822,011 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 302,108 Kansas Gas & Electric bonds 5.647s, 2021 289,186 271,797 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 338,000 327,015 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 867,371 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 410,000 373,075 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 360,000 329,048 National Fuel Gas Co. notes 5 1/4s, 2013 595,000 551,912 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 815,000 814,878 Northwestern Corp. sec. notes 5 7/8s, 2014 900,000 909,815 Oncor Electric Delivery Co. debs. 7s, 2022 208,000 197,594 Oncor Electric Delivery Co. sec. notes 6 3/8s, 2012 220,000 223,780 Oncor Electric Delivery Co. 144A 1st mtge. sec. bond 5.95s, 2013 290,000 291,714 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 306,852 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 650,000 619,580 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 469,117 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 794,526 48 CORPORATE BONDS AND NOTES (22.3%)* cont . Principal amount Value Utilities and power cont. Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 $462,494 $452,907 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 515,000 470,144 Progress Energy, Inc. sr. notes 6.85s, 2012 195,000 206,320 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 980,000 985,325 Southern Natural Gas. Co. 144A notes 5.9s, 2017 380,000 345,792 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 910,000 887,966 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 121,204 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 674,333 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 900,000 873,042 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,345,000 1,344,296 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 535,000 499,191 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 925,000 965,158 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 560,000 555,022 West Penn Power Co. 1st mtge. 5.95s, 2017 830,000 744,789 32,389,165 Total corporate bonds and notes (cost $212,256,420) $193,996,980 ASSET-BACKED SECURITIES (9.5%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.128s, 2035 $130,212 $54,983 FRB Ser. 05-4, Class A2C, 0.648s, 2035 278,115 229,235 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.588s, 2036 758,000 171,362 FRB Ser. 06-HE3, Class A2C, 0.588s, 2036 973,000 334,990 Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 1.497s, 2013 1,179,000 199,534 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default)  45,173 5 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.848s, 2029 2,129,414 919,538 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 0.951s, 2012 342,456 327,166 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.938s, 2036 755,000 13,136 FRB Ser. 03-8, Class M2, 2.188s, 2033 349,106 95,986 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 1,203,000 132,330 Ser. 04-1A, Class E, 6.42s, 2039 889,204 88,920 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.708s, 2033 42,539 5,187 FRB Ser. 06-W4, Class A2C, 0.598s, 2036 1,735,000 597,336 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.438s, 2033 321,284 225,890 FRB Ser. 05-WMC1, Class M1, 0.878s, 2035 543,000 228,060 49 ASSET-BACKED SECURITIES (9.5%)* cont. Principal amount Value Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.628s, 2036 $285,825 $161,609 FRB Ser. 06-HE4, Class A5, 0.598s, 2036 1,108,619 661,534 FRB Ser. 06-HE7, Class A4, 0.578s, 2036 534,000 156,996 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.147s, 2033 745,384 245,977 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 324,000 274,792 Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.825s, 2044 734,788 646,178 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.788s, 2038 487,614 292,569 FRB Ser. 03-SSRA, Class A, 1.138s, 2038 427,563 282,192 FRB Ser. 04-SSRA, Class A1, 1.038s, 2039 628,734 352,091 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-PC1, Class M9, 2.188s, 2035 319,480 3,195 FRB Ser. 05-HE1, Class M3, 1.368s, 2035 395,000 185,055 FRB Ser. 03-3, Class A2, 1.028s, 2043 1,354,660 1,040,579 FRB Ser. 03-1, Class A1, 0.938s, 2042 399,152 275,112 FRB Ser. 05-3, Class A1, 0.888s, 2035 232,365 118,116 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 610,000 545,092 Ser. 05-1, Class D, 6 1/2s, 2011 1,076,000 1,056,960 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.858s, 2035 331,324 169,839 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 4,120,604 2,657,035 Ser. 02-2, Class A, IO, 8 1/2s, 2033 3,922,226 305,867 Ser. 00-4, Class A6, 8.31s, 2032 4,463,194 2,287,387 Ser. 00-5, Class A6, 7.96s, 2032 2,277,931 1,508,216 Ser. 02-1, Class M1F, 7.954s, 2033 941,000 518,657 Ser. 01-4, Class A4, 7.36s, 2033 3,303,124 2,565,289 Ser. 00-6, Class A5, 7.27s, 2031 749,459 548,393 Ser. 01-1, Class A5, 6.99s, 2032 3,170,209 2,263,295 Ser. 01-3, Class A4, 6.91s, 2033 4,281,586 3,149,659 Ser. 02-1, Class A, 6.681s, 2033 3,060,646 2,653,329 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.958s, 2035 284,000 200,998 FRB Ser. 04-6, Class 2A5, 0.828s, 2034 719,197 474,869 FRB Ser. 05-14, Class 3A2, 0.678s, 2036 159,645 114,749 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 375,000 178,756 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 1,307,000 392,100 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default)  150,030 3,001 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 1.108s, 2035 165,000 20,570 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 0.978s, 2035 519,000 435,760 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.588s, 2036 1,209,000 416,241 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 149,246 140,970 Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 2.311s, 2038 834,000 16,680 Foxe Basin, Ltd. 144A FRB Ser. 03-1A, Class A1, 1.82s, 2015 1,479,710 1,241,920 50 ASSET-BACKED SECURITIES (9.5%)* cont. Principal amount Value Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.768s, 2036 $1,701,000 $376,386 FRB Ser. 06-2, Class 2A3, 0.608s, 2036 3,011,000 739,242 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.438s, 2037 417,000 12,510 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.738s, 2019 963,000 529,650 Ser. 04-1A, Class B, 1.288s, 2018 31,844 25,475 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,533,000 1,427,229 GEBL 144A Ser. 04-2, Class D, 3.201s, 2032 428,231 21,412 Ser. 04-2, Class C, 1.301s, 2032 F 161,390 32,321 Green Tree Financial Corp. Ser. 96-5, Class M1, 8.05s, 2027 437,522 264,014 Ser. 99-5, Class A5, 7.86s, 2030 9,496,503 6,371,726 Ser. 97-2, Class A7, 7.62s, 2028 220,909 176,471 Ser. 97-6, Class A9, 7.55s, 2029 481,138 360,758 Ser. 97-4, Class A7, 7.36s, 2029 142,123 117,211 Ser. 95-8, Class B1, 7.3s, 2026 284,587 166,616 Ser. 96-10, Class M1, 7.24s, 2028 812,000 517,374 Ser. 97-3, Class A5, 7.14s, 2028 294,040 222,358 Ser. 97-6, Class A8, 7.07s, 2029 103,248 89,695 Ser. 98-4, Class A7, 6.87s, 2030 222,587 149,892 Ser. 97-7, Class A8, 6.86s, 2029 85,386 72,138 Ser. 98-6, Class A7, 6.45s, 2030 194,870 183,851 Ser. 99-2, Class A7, 6.44s, 2030 842,854 584,333 Ser. 99-1, Class A6, 6.37s, 2025 972,000 827,463 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,632,745 1,802,503 Ser. 99-5, Class M1A, 8.3s, 2026 409,000 259,494 Ser. 99-3, Class 1A5, 6.79s, 2023 100,414 94,570 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 601,663 571,580 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.588s, 2036 4,475,000 1,280,170 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.988s, 2030 979,000 97,900 FRB Ser. 05-1A, Class D, 1.968s, 2030 322,885 80,721 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 1.241s, 2036 985,798 364,745 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.768s, 2036 853,000 493,300 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 2.688s, 2035 435,000 7,439 FRB Ser. 06-FRE1, Class A4, 0.728s, 2035 716,000 200,537 Lehman Manufactured Housing Ser. 98-1, Class 1, IO, 0.807s, 2028 10,090,638 137,878 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 9,439,635 5,540,432 IFB Ser. 07-3, Class 4B, IO, 6.253s, 2037 3,478,928 326,289 FRB Ser. 07-6, Class 2A1, 0.648s, 2037 7,691,994 2,337,585 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.441s, 2036 2,510,000 200,800 FRB Ser. 02-1A, Class FFL, 3.19s, 2037 3,681,000 736,200 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 4,105,279 1,785,796 51 ASSET-BACKED SECURITIES (9.5%) * cont. Principal amount Value Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 1.058s, 2035 $448,000 $151,262 FRB Ser. 06-4, Class 2A4, 0.698s, 2036 819,000 222,612 FRB Ser. 06-1, Class 2A3, 0.628s, 2036 1,176,113 620,495 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.688s, 2032 3,088,734 1,763,618 FRB Ser. 02-A, Class M2, 2.688s, 2032 453,000 250,925 Ser. 02-A IO, 0.3s, 2032 84,717,366 880,129 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 56,779 28,957 Ser. 04-2A, Class D, 5.389s, 2026 50,565 26,294 Ser. 04-2A, Class C, 4.741s, 2026 58,549 35,129 FRB Ser. 02-1A, Class A1, 1.147s, 2024 533,888 448,841 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.588s, 2036 425,000 172,732 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 431,719 193,985 Ser. 10, Class B, 7.54s, 2036 431,316 194,198 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 1.118s, 2035 281,000 195,227 FRB Ser. 05-HE1, Class M3, 0.958s, 2034 281,000 170,094 FRB Ser. 06-NC4, Class M2, 0.738s, 2036 395,000 3,642 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.435s, 2039 735,000 44,100 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 1.724s, 2015 218,441 192,228 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 81,083 73,846 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 1,224,021 995,137 FRB Ser. 03-4, Class M3, 2.488s, 2033 22,848 11,078 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.598s, 2036 1,017,000 504,868 FRB Ser. 06-2, Class A2C, 0.588s, 2036 1,017,000 366,846 Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A3, 6.99s, 2022 81,206 76,015 Ser. 01-D, Class A3, 5.9s, 2022 117,944 68,981 Ser. 02-C, Class A1, 5.41s, 2032 2,601,714 1,404,925 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 369,015 264,043 Ser. 01-B, Class A3, 6.535s, 2023 109,926 76,798 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 20,627 19,777 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.268s, 2036 180,000 18,681 FRB Ser. 04-WHQ2, Class A3A, 0.788s, 2035 92,448 83,662 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.568s, 2036 1,402,000 690,074 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.628s, 2036 1,123,035 744,990 FRB Ser. 07-RZ1, Class A2, 0.598s, 2037 1,565,000 395,203 52 ASSET-BACKED SECURITIES (9.5%)* cont. Principal amount Value Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.168s, 2035 $637,000 $431,389 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  61,018 1,525 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default)  233,390 4,670 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 1.088s, 2035 281,000 3,143 FRB Ser. 07-NC2, Class A2B, 0.578s, 2037 1,409,000 348,498 FRB Ser. 07-BR5, Class A2A, 0.568s, 2037 677,248 419,894 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.648s, 2036 1,730,000 305,110 FRB Ser. 06-FRE1, Class A2B, 0.618s, 2036 717,000 294,994 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.608s, 2036 758,000 322,434 FRB Ser. 06-3, Class A3, 0.598s, 2036 4,497,000 1,516,299 South Coast Funding 144A FRB Ser. 3A, Class A2, 2.441s, 2038 460,000 4,600 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.698s, 2036 821,000 23,184 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.602s, 2015 3,803,640 2,168,075 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 2,032,004 185,319 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,388,000 173,500 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.548s, 2037 6,221,722 3,375,284 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.758s, 2037 366,000 68,110 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.992s, 2044 (United Kingdom) 460,894 55,307 Total asset-backed securities (cost $156,432,632) $82,862,076 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.4%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $92,480,000 $15,541,264 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 92,480,000 215,401 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 97,133,000 16,321,258 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 97,133,000 226,238 53 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.4%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 $102,080,000 $13,962,502 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 102,080,000 712,777 Total purchased options outstanding (cost $23,481,623) $46,979,440 U.S. TREASURY OBLIGATIONS (2.2%)* Principal amount Value U.S. Treasury Bond 8 7/8s, February 15, 2019 i $13,346,000 $19,412,958 Total U.S. treasury obligations (cost $19,412,958) $19,412,958 SENIOR LOANS (0.8%)* c Principal amount Value Affinion Group, Inc. bank term loan FRN Ser. B, 3.474s, 2013 $409,955 $356,661 Allison Transmission, Inc. bank term loan FRN Ser. B, 3.219s, 2014 400,290 285,540 Dana Corp. bank term loan FRN 7 1/4s, 2015 254,896 75,194 First Data Corp. bank term loan FRN Ser. B1, 3.224s, 2014 203,913 148,499 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 324,240 281,765 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 4.09s, 2015 409,860 290,317 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.22s, 2014 16,382 8,419 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2 3/4s, 2014 288,306 148,157 Health Management Associates, Inc. bank term loan FRN 2.97s, 2014 387,483 334,689 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.974s, 2014 98,503 86,880 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 2.974s, 2014 26,466 23,343 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.518s, 2014 284,656 251,066 Intelsat Corp. bank term loan FRN Ser. B2, 2.989s, 2011 108,313 98,474 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.989s, 2013 108,346 98,505 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.989s, 2013 108,313 98,474 Lear Corp. bank term loan FRN 3.205s, 2013 411,493 162,128 Lender Processing Services, Inc. bank term loan FRN Ser. B, 3.474s, 2014 618,750 598,641 Level 3 Communications, Inc. bank term loan FRN 3.195s, 2014 414,000 330,579 MetroPCS Wireless, Inc. bank term loan FRN 3.213s, 2013 163,504 152,319 National Bedding Co. bank term loan FRN 2.457s, 2011 186,614 107,303 Navistar Financial Corp. bank term loan FRN 4.385s, 2012 110,400 89,266 Navistar International Corp. bank term loan FRN 4.974s, 2012 303,600 245,482 NewPage Holding Corp. bank term loan FRN 4.792s, 2014 314,067 242,268 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.474s, 2014 408,799 339,303 Polypore, Inc. bank term loan FRN Ser. B, 3.224s, 2014 408,799 347,479 Sequa Corp. bank term loan FRN 4.224s, 2014 566,637 354,148 Spectrum Brands, Inc. bank term loan FRN 2.916s, 2013 (In default)  26,417 20,830 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 7.019s, 2013 (In default)  383,621 302,485 Sun Healthcare Group, Inc. bank term loan FRN 2.724s, 2014 69,023 59,073 54 SENIOR LOANS (0.8%)* c cont. Principal amount Value Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.974s, 2014 $452,314 $387,106 SunGard Data Systems, Inc. bank term loan FRN 2.974s, 2014 204,386 183,039 Travelport bank term loan FRN Ser. B, 3.023s, 2013 165,388 110,029 Travelport bank term loan FRN Ser. DD, 3.224s, 2013 96,248 64,967 TW Telecom, Inc. bank term loan FRN Ser. B, 3.224s, 2013 204,386 185,699 Yankee Candle Co., Inc. bank term loan FRN 2.974s, 2014 232,048 192,439 Total senior loans (cost $8,352,602) $7,060,566 MUNICIPAL BONDS AND NOTES (0.3%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $797,404 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 820,000 418,282 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 2,045,000 1,150,353 Total municipal bonds and notes (cost $3,622,369) $2,366,039 SHORT-TERM INVESTMENTS (41.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 99,815,869 $99,815,869 Interest in $288,200,000 joint tri-party repurchase agreement dated April 30, 2009 with Bank of America Sec. LLC due May 1, 2009  maturity value of $99,500,470 for an effective yield of 0.17% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 7.00% and due dates ranging from June 15, 2023 to April 20, 2039 valued at $288,201,361) $99,500,000 99,500,000 U.S. Treasury Bill for effective yields of 0.31% to 0.66%, November 19, 2009 # ## 20,302,000 20,230,801 U.S. Treasury Bill for effective yields of 0.48% to 0.70%, December 17, 2009 ## 41,213,000 41,029,479 U.S. Treasury Cash Management Bill for an effective yield of 0.88%, May 15, 2009 # 5,000,000 4,998,290 Cafco, LLC, for an effective yield of 0.45%, May 1, 2009 7,500,000 7,500,000 Federal Home Loan Banks, for an effective yield of 2.73%, July 14, 2009 ## 27,500,000 27,345,670 LMA Americas, LLC, for an effective yield of 0.40%, May 18, 2009 15,000,000 14,997,167 Starbird Funding Corp., for an effective yield of 0.45%, May 14, 2009 15,000,000 14,997,563 Victory Receivables Corp., for an effective yield of 0.35%, May 18, 2009 15,497,000 15,494,437 Working Capital Management Co., for an effective yield of 0.65%, May 1, 2009 15,000,000 15,000,000 Total short-term investments (cost $360,927,885) $360,909,276 TOTAL INVESTMENTS Total investments (cost $1,774,027,143) $1,701,369,948 Key to other fixed-income security abbreviations IOInterest Only MTNMedium Term Notes MTNA Medium Term Notes Class A MTNB Medium Term Notes Class B MTNEMedium Term Notes Class E PO Principal Only 55 * Percentages indicated are based on net assets of $869,776,804.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at April 30, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at April 30, 2009. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at April 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs (Note 1). i Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At April 30, 2009, liquid assets totaling $584,927,461 have been designated as collateral for open forward commitments, swap contracts, and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at April 30, 2009. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at April 30, 2009. FUTURES CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation Euro-Dollar 90 day (Short) 648 $160,469,100 Jun-09 $(2,908,675) Euro-Dollar 90 day (Short) 1,542 381,664,275 Sep-09 (7,630,157) Euro-Dollar 90 day (Short) 1,813 447,833,663 Dec-09 (9,086,894) Euro-Dollar 90 day (Short) 105 25,902,188 Mar-10 (617,986) U.S. Treasury Bond 20 yr (Long) 408 50,005,500 Jun-09 (1,746,731) U.S. Treasury Note 2 yr (Short) 631 137,272,078 Jun-09 (425,798) U.S. Treasury Note 5 yr (Long) 174 20,382,469 Jun-09 (478) U.S. Treasury Note 10 yr (Long) 27 3,265,313 Jun-09 (37,731) Total $(22,454,450) 56 WRITTEN OPTIONS OUTSTANDING at 4/30/09 (premiums received $45,027,458) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. $66,317,000 Nov-09/4.4 $559,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 66,317,000 Nov-09/4.4 6,209,261 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 166,462,000 Feb-10/5.215 25,109,128 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 166,462,000 Feb-10/5.215 947,435 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 111,102,000 Feb-10/5.08 762,026 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 111,102,000 Feb-10/5.08 15,574,278 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 111,102,000 Feb-10/5.22 16,763,070 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 111,102,000 Feb-10/5.22 649,757 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 419,865 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 2,447,253 Total $69,441,200 TBA SALE COMMITMENTS OUTSTANDING at 4/30/09 (proceeds receivable $79,711,875) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, May 1, 2039 $60,000,000 5/12/09 $61,050,000 FNMA, 5s, May 1, 2039 18,000,000 5/12/09 18,513,281 Total $79,563,281 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $193,000,000 $ 4/28/39 3.493% 3 month USD- LIBOR-BBA $4,984,860 94,053,000  5/23/10 3 month USD- LIBOR-BBA 3.155% 3,100,561 102,500,000  7/18/13 4.14688% 3 month USD- LIBOR-BBA (8,572,699) 39,390,000  8/26/18 3 month USD- LIBOR-BBA 4.54375% 4,653,210 709,017,000  9/10/10 3 month USD- LIBOR-BBA 3.22969% 21,051,260 69,168,000  9/15/10 3.08% 3 month USD- LIBOR-BBA (1,884,258) 52,510,000  9/18/10 3 month USD- LIBOR-BBA 2.86667% 1,268,077 15,243,000 (47,580) 10/1/18 4.30% 3 month USD- LIBOR-BBA (1,490,438) 288,144,000 1,623,874 10/14/18 3 month USD- LIBOR-BBA 4.30% 28,620,896 123,737,000 46,704 10/20/18 3 month USD- LIBOR-BBA 4.60% 14,677,038 231,234,000 (210,203) 10/20/10 3.00% 3 month USD- LIBOR-BBA (6,194,556) 31,016,000  10/26/12 4.6165% 3 month USD- LIBOR-BBA (2,630,517) 219,655,000  5/19/10 3.2925% 3 month USD- LIBOR-BBA (7,713,921) 109,878,000  7/22/10 3 month USD- LIBOR-BBA 3.5375% 4,190,591 2,783,000  9/16/38 3 month USD- LIBOR-BBA 4.66% 533,469 40,036,000  5/8/28 4.95% 3 month USD- LIBOR-BBA (8,463,998) Barclays Bank PLC 130,838,000  12/9/10 3 month USD- LIBOR-BBA 2.005% 2,225,377 156,425,000  12/9/20 3 month USD- LIBOR-BBA 2.91875% (5,183,474) Citibank, N.A. 75,397,000  9/16/10 3.175% 3 month USD- LIBOR-BBA (2,166,313) 315,481,000  9/17/13 3 month USD- LIBOR-BBA 3.4975% 15,199,933 25,555,000  9/18/10 3 month USD- LIBOR-BBA 2.92486% 640,511 173,372,000  6/29/18 2.477% 3 month USD- LIBOR-BBA 8,295,976 183,320,000  2/24/16 2.77% 3 month USD- LIBOR-BBA 1,005,345 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $40,003,000 $ 3/25/19 2.95% 3 month USD- LIBOR-BBA $883,912 79,045,000  3/27/14 3 month USD- LIBOR-BBA 2.335% (671,734) 30,464,000  4/15/19 3.065% 3 month USD- LIBOR-BBA 411,586 244,000,000  4/24/39 3.436% 3 month USD- LIBOR-BBA 8,817,100 46,752,000  4/29/19 3 month USD- LIBOR-BBA 3.05% (728,821) Credit Suisse International 151,366,000  9/18/38 4.41338% 3 month USD- LIBOR-BBA (22,133,032) 125,559,000 119,363 10/31/18 4.35% 3 month USD- LIBOR-BBA (12,045,039) 53,000,000  12/5/20 3 month USD- LIBOR-BBA 3.01% (1,248,446) 235,000,000  12/11/10 3 month USD- LIBOR-BBA 2.03% 4,087,841 119,000,000  12/11/38 2.72% 3 month USD- LIBOR-BBA 18,896,200 48,000,000  12/11/18 3 month USD- LIBOR-BBA 2.9275% (653,023) 65,507,000  1/13/14 2.095% 3 month USD- LIBOR-BBA 784,298 51,714,000  1/16/19 3 month USD- LIBOR-BBA 2.32% (3,576,064) 577,765,000  1/22/14 2.03719% 3 month USD- LIBOR-BBA 8,835,694 97,845,000  2/5/14 2.475% 3 month USD- LIBOR-BBA (164,329) 31,823,000  2/5/29 3 month USD- LIBOR-BBA 3.35% (955,652) 24,880,000  4/28/39 3.50375% 3 month USD- LIBOR-BBA 593,323 Deutsche Bank AG 97,134,000  4/21/14 2.51% 3 month USD- LIBOR-BBA 164,045 40,810,000  4/30/19 3.145% 3 month USD- LIBOR-BBA 301,239 125,600,000  9/24/10 3 month USD- LIBOR-BBA 3.395% 4,030,323 39,965,000  10/17/18 4.585% 3 month USD- LIBOR-BBA (4,685,114) 45,692,000  11/21/18 3 month USD- LIBOR-BBA 3.75% 2,772,093 66,709,000 57,131 11/21/10 2.25% 3 month USD- LIBOR-BBA (1,445,318) 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $464,294,000 $ 11/25/13 3 month USD- LIBOR-BBA 2.95409% $14,985,725 52,705,000  11/28/13 3 month USD- LIBOR-BBA 2.8725% 1,484,156 173,568,000  12/5/13 2.590625% 3 month USD- LIBOR-BBA (2,439,257) 49,064,000  12/9/13 3 month USD- LIBOR-BBA 2.5225% 514,676 71,521,000  12/11/18 2.94% 3 month USD- LIBOR-BBA 894,445 79,072,000  12/15/18 3 month USD- LIBOR-BBA 2.80776% (1,934,858) 44,096,000  12/16/28 3 month USD- LIBOR-BBA 2.845% (4,339,836) 116,735,000  12/30/13 2.15633% 3 month USD- LIBOR-BBA 967,423 79,499,000  1/13/19 3 month USD- LIBOR-BBA 2.52438% (4,058,790) 34,693,000  1/20/19 3 month USD- LIBOR-BBA 2.347% (2,328,718) 187,988,000  1/22/29 3 month USD- LIBOR-BBA 2.8875% (17,649,166) 115,553,000  1/22/14 2.055% 3 month USD- LIBOR-BBA 1,669,037 42,132,000  1/28/29 3 month USD- LIBOR-BBA 3.1785% (2,175,201) 150,000,000 (591,000) 1/30/39 3 month USD- LIBOR-BBA 3.1% (14,115,414) 82,219,000  1/30/11 1.45% 3 month USD- LIBOR-BBA (418,199) 352,461,000  2/3/14 2.44% 3 month USD- LIBOR-BBA (95,937) 142,214,000  2/3/24 3 month USD- LIBOR-BBA 3.27% (3,532,442) 100,464,000  2/5/29 3 month USD- LIBOR-BBA 3.324% (3,398,934) 281,490,000  2/5/14 2.44661% 3 month USD- LIBOR-BBA (93,359) 20,158,000  2/6/14 2.5529% 3 month USD- LIBOR-BBA (107,131) 17,080,000  2/6/29 3 month USD- LIBOR-BBA 3.42575% (325,281) 3,000,000  2/6/14 2.5675% 3 month USD- LIBOR-BBA (18,027) 1,000,000  2/9/14 2.525% 3 month USD- LIBOR-BBA (3,719) 1,000,000  2/10/14 2.55% 3 month USD- LIBOR-BBA (4,869) 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $99,409,000 $ 2/10/14 2.5825% 3 month USD- LIBOR-BBA $(638,434) 31,650,000  2/10/29 3 month USD- LIBOR-BBA 3.4725% (395,790) 42,513,000  2/25/14 2.4675% 3 month USD- LIBOR-BBA 5,141 2,000,000  3/10/16 3 month USD- LIBOR-BBA 2.845% (3,893) 3,000,000  3/11/16 3 month USD- LIBOR-BBA 2.892% 2,842 2,100,000  3/11/16 3 month USD- LIBOR-BBA 2.938% 8,213 2,404,000,000  3/16/11 3 month USD- LIBOR-BBA 1.6725% 11,774,307 1,130,000,000  3/16/16 2.85% 3 month USD- LIBOR-BBA 2,434,208 303,000,000  3/16/29 3 month USD- LIBOR-BBA 3.29% (12,633,333) 68,646,000 (1,916,940) 4/16/19 3 month USD- LIBOR-BBA 5.385% 10,993,060 393,419,000  3/20/11 3 month USD- LIBOR-BBA 1.43% 15,575 117,500,000  3/23/11 3 month USD- LIBOR-BBA 1.45% 63,619 492,000,000  3/30/14 2.36% 3 month USD- LIBOR-BBA 3,750,409 226,000,000  3/30/21 3 month USD- LIBOR-BBA 3.125% (5,287,051) 27,858,000  4/8/19 3.115% 3 month USD- LIBOR-BBA 241,500 3,638,000  4/14/19 3 month USD- LIBOR-BBA 3.037% (57,857) Goldman Sachs International 174,225,000  12/9/23 3 month USD- LIBOR-BBA 2.92% (10,520,087) 197,606,000  12/24/18 3 month USD- LIBOR-BBA 2.5% (10,257,984) JPMorgan Chase Bank, N.A. 280,402,000  12/9/12 2.52% 3 month USD- LIBOR-BBA (5,753,859) 174,225,000  12/9/23 3 month USD- LIBOR-BBA 2.94% (10,100,398) 122,424,000  12/19/18 5% 3 month USD- LIBOR-BBA (20,546,579) 13,502,000  1/27/29 3 month USD- LIBOR-BBA 3.135% (782,920) 50,190,000  3/3/11 3 month USD- LIBOR-BBA 1.68283% 279,871 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $21,467,000 $ 3/6/39 3.48% 3 month USD- LIBOR-BBA $537,517 84,687,000 (2,453,806) 4/8/19 3 month USD- LIBOR-BBA 5.315% 13,016,525 248,000,000  3/20/19 3.20875% 3 month USD- LIBOR-BBA (161,777) 118,863,000  3/23/16 3 month USD- LIBOR-BBA 2.6125% (2,105,240) 323,000,000  3/24/11 3 month USD- LIBOR-BBA 1.4625% 208,090 13,600,000  4/1/24 3 month USD- LIBOR-BBA 3.17% (560,518) 1,236,130,000  4/3/11 3 month USD- LIBOR-BBA 1.365% (1,905,673) UBS, AG 381,934,000 12,696,131 11/10/28 4.45% 3 month USD- LIBOR-BBA (41,022,567) 663,966,000 (16,867,162) 11/10/18 3 month USD- LIBOR-BBA 4.45% 64,959,455 50,570,000 665,304 11/24/38 3.3% 3 month USD- LIBOR-BBA 3,132,499 38,668,000 188,747 11/24/18 3.4% 3 month USD- LIBOR-BBA (952,284) 29,194,000 (9,218) 11/24/10 3 month USD- LIBOR-BBA 2.05% 514,047 589,602,000  11/24/10 3 month USD- LIBOR-BBA 2.05% 10,578,251 466,402,000  12/9/12 2.52% 3 month USD- LIBOR-BBA (9,570,585) Total $21,152,636 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation JPMorgan Chase Bank, N.A. $35,601,563 5/12/09 (0.72%) 4.50% FNMA 4.50% 30 YR $119,297 TBA Total $119,297 62 CREDIT DEFAULT CONTRACTSOUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1 $ $440,000 12/20/12 95 bp $(152,852) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14   1,350,000 3/20/12 (95 bp) (15,631) Meadwestvaco Corp., 6.85%, 4/1/12   122,000 3/20/18 (177 bp) (3,182) MetLife Inc., 5%, 6/15/15   975,000 12/20/13 (384 bp) 75,739 Citibank, N.A. Conagra Foods Inc., 7%, 10/1/28   345,000 9/20/10 (27 bp) (78) DJ ABX HE PEN AAA Series 6 Version 1 Index AA 674,327 3,370,016 5/25/46 11 bp (706,001) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 318,815 1,845,241 5/25/46 11 bp (436,979) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14   820,000 9/20/14 (105 bp) (20,733) Rexam PLC, 4 3/8%, 3/15/13   1,985,000 6/20/13 (145 bp) 113,737 Sara Lee Corp., 6 1/8%, 11/1/32   725,000 9/20/11 (43 bp) 6 Yum! Brands, Inc., 8 7/8%, 4/15/11   260,000 3/20/13 (65 bp) 1,243 Credit Suisse International DJ ABX HE AAA Series 7 Version 2 Index BB+ 543,900 980,000 1/25/38 76 bp (186,117) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 1,156,004 5,625,216 5/25/46 11 bp (1,136,271) DJ CDX NA HY Series 10 B+ 181,608 1,729,600 6/20/13 500 bp (120,565) DJ CDX NA HY Series 10 B+ 673,498 6,338,800 6/20/13 500 bp (433,933) DJ CDX NA IG Series 11 Index BBB+ 184,542 7,810,000 12/20/13 150 bp 37,558 General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2  3,610,000 12/20/13 530 bp (171,210) Liberty Mutual Insurance, 7 7/8%, 10/15/26   585,000 12/20/13 (210 bp) 19,715 63 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG DJ ABX HE AAA Series 6 Version 1 Index AAA $224,353 $2,065,447 7/25/45 18 bp $(420,231) DJ CDX NA HY Series 11 Version 1 Index B 1,277,742 5,437,200 12/20/13 500 bp 129,260 DJ CDX NA IG Series 12 Version 1 Index  (1,492,121) 38,671,000 6/20/14 (100 bp) (414,919) General Electric Capital Corp., 6%, 6/15/12 Aa2  3,150,000 9/20/13 109 bp (604,291) Goldman Sachs International DJ ABX HE AAA Index BB+ 509,291 2,167,000 1/25/38 76 bp (1,104,941) JPMorgan Chase Bank, N.A. DJ ABX HE PEN AAA Series 6 Version 2 Index AA 742,995 3,615,480 5/25/46 11 bp (737,861) GATX Corp., 8.875%, 6/1/09   455,000 3/20/16 (100 bp) 60,298 Lexmark International, Inc., 5.9%, 6/1/13   855,000 6/20/13 (113 bp) 54,439 Nextel Communications, 7 3/8%, 8/1/15   230,000 9/20/13 (540 bp) 19,465 Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12   338,000 9/20/12 (128 bp) (528) Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 12 Version 1 Index  (6,700,219) 150,937,000 6/20/14 (100 bp) (2,478,745) Total $(8,633,608) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 64 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ( SFAS 157 ). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $99,815,869 $(22,454,450) Level 2 1,597,781,390 (11,626,823) Level 3 3,772,689  Total $1,701,369,948 $(34,081,273) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of April 30, 2009: Investment in securities Other financial instruments Balance as of October 31, 2008 $26,761,208 $ Accrued discounts/premiums   Realized gain/(loss) (2,147,623)  Change in net unrealized appreciation/(depreciation) 1,104,816  Net purchases/sales (2,269,709)  Net transfers in and/or out of Level 3 (19,676,003)  Balance as of April 30, 2009 $3,772,689 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 65 Statement of assets and liabilities 4/30/09 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,674,211,274) $1,601,554,079 Affiliated issuers (identified cost $99,815,869) (Note 5) 99,815,869 Cash 1,833,766 Interest and other receivables 8,448,455 Receivable for shares of the fund sold 2,554,398 Receivable for investments sold 84,561,372 Receivable for sales of delayed delivery securities (Note 1) 79,821,877 Unrealized appreciation on swap contracts (Note 1) 304,686,106 Premium paid on swap contracts (Note 1) 30,288,249 Total assets 2,213,564,171 LIABILITIES Payable for variation margin (Note 1) 432,381 Payable for investments purchased 255,654,868 Payable for purchases of delayed delivery securities (Note 1) 584,832,823 Payable for shares of the fund repurchased 2,566,777 Payable for compensation of Manager (Note 2) 916,814 Payable for investor servicing fees (Note 2) 139,588 Payable for custodian fees (Note 2) 76,778 Payable for Trustee compensation and expenses (Note 2) 233,549 Payable for administrative services (Note 2) 2,881 Payable for distribution fees (Note 2) 213,618 Written options outstanding, at value (premiums received $45,027,458) (Notes 1 and 3) 69,441,200 Premium received on swap contracts (Note 1) 21,884,329 Unrealized depreciation on swap contracts (Note 1) 292,047,781 TBA sales commitments, at value (proceeds receivable $79,711,875) (Note 1) 79,563,281 Collateral on swap contracts, at value (Note 1) 34,839,088 Payable for receivable purchase agreement (Note 2) 759,954 Other accrued expenses 181,657 Total liabilities 1,343,787,367 Net assets $869,776,804 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,424,886,443 Undistributed net investment income (Note 1) 429,983 Accumulated net realized loss on investments (Note 1) (449,891,587) Net unrealized depreciation of investments (105,648,035) Total  Representing net assets applicable to capital shares outstanding $869,776,804 (Continued on next page) 66 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($484,015,882 divided by 88,918,428 shares) $5.44 Offering price per class A share (100/96.00 of $5.44)* $5.67 Net asset value and offering price per class B share ($44,795,862 divided by 8,287,494 shares)** $5.41 Net asset value and offering price per class C share ($19,679,480 divided by 3,631,930 shares)** $5.42 Net asset value and redemption price per class M share ($165,424,540 divided by 30,848,944 shares) $5.36 Offering price per class M share (100/96.75 of $5.36)*** $5.54 Net asset value, offering price and redemption price per class R share ($1,693,235 divided by 312,052 shares) $5.43 Net asset value, offering price and redemption price per class Y share ($154,167,805 divided by 28,083,590 shares) $5.49 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 67 Statement of operations Six months ended 4/30/09 (Unaudited) INVESTMENT INCOME Interest (including interest income of $10,976 from investments in affiliated issuers) (Note 5) $28,107,831 Securities lending 8,529 Total investment income 28,116,360 EXPENSES Compensation of Manager (Note 2) 2,891,206 Investor servicing fees (Note 2) 1,327,359 Custodian fees (Note 2) 106,429 Trustee compensation and expenses (Note 2) 33,378 Administrative services (Note 2) 27,009 Distribution fees  Class A (Note 2) 581,281 Distribution fees  Class B (Note 2) 237,850 Distribution fees  Class C (Note 2) 79,471 Distribution fees  Class M (Note 2) 388,493 Distribution fees  Class R (Note 2) 3,691 Other 287,450 Fees reimbursed by Manager (Note 2) (1,160,945) Total expenses 4,802,672 Expense reduction (Note 2) (13,134) Net expenses 4,789,538 Net investment income 23,326,822 Net realized loss on investments (including $124,674,765 of net realized losses from redemptions in kind) (Notes 1 and 3) (84,142,066) Net realized loss on swap contracts (Note 1) (165,031,220) Net realized loss on futures contracts (Note 1) (10,575,404) Net realized gain on written options (Notes 1 and 3) 7,314,834 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 193,578,568 Net loss on investments (58,855,288) Net decrease in net assets resulting from operations $(35,528,466) The accompanying notes are an integral part of these financial statements. 68 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/09* Year ended 10/31/08 Operations: Net investment income $23,326,822 $124,126,285 Net realized loss on investments (252,433,856) (141,266,820) Net unrealized appreciation (depreciation) of investments 193,578,568 (266,679,860) Net decrease in net assets resulting from operations (35,528,466) (283,820,395) Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (21,432,940) (50,934,368) Class B (2,000,623) (5,580,614) Class C (679,656) (1,366,217) Class M (7,105,838) (15,777,681) Class R (66,351) (107,043) Class Y (12,302,071) (74,106,432) Redemption fees (Note 1) 1,846 4,540 Decrease from capital share transactions (Note 4) (621,370,333) (278,003,797) Total decrease in net assets (700,484,432) (709,692,007) NET ASSETS Beginning of period 1,570,261,236 2,279,953,243 End of period (including undistributed net investment income of $429,983 and $20,690,640, respectively) $869,776,804 $1,570,261,236 * Unaudited The accompanying notes are an integral part of these financial statements. 69 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of net Net realized of expenses investment Net asset value, and unrealized Total from Net asset Total return Net assets, to average income (loss) beginning Net investment gain (loss) on investment From net Total Redemption value, end of at net asset end of period net assets to average net Portfolio Period ended of period income (loss) a,b investments operations investment income distributions fees c period value (%) d (in thousands) (%) b,e assets (%) b turnover (%) Class A April 30, 2009 ** $5.35 .11 .21 .32 (.23) (.23)  $5.44 6.46 * $484,016 .49 * 2.21 * 189.64 * g October 31, 2008 6.77 .38 (1.34) (.96) (.46) (.46)  5.35 (15.13) 537,220 .99 5.91 200.36 g October 31, 2007 6.74 .31 .04 .35 (.32) (.32)  6.77 5.35 768,016 .98 4.67 322.90 g October 31, 2006 6.73 .27 f .03 .30 (.29) (.29)  6.74 4.53 791,970 .95 f 4.07 f 238.67 g October 31, 2005 6.87 .23 (.16) .07 (.21) (.21)  6.73 1.05 872,931 .98 3.42 300.04 g October 31, 2004 6.69 .19 .19 .38 (.20) (.20)  6.87 5.70 985,939 .99 2.83 441.06 Class B April 30, 2009 ** $5.32 .09 .21 .30 (.21) (.21)  $5.41 6.09 * $44,796 .86 * 1.88 * 189.64 * g October 31, 2008 6.72 .34 (1.33) (.99) (.41) (.41)  5.32 (15.58) 57,171 1.74 5.22 200.36 g October 31, 2007 6.70 .26 .03 .29 (.27) (.27)  6.72 4.43 110,495 1.73 3.96 322.90 g October 31, 2006 6.68 .22 f .04 .26 (.24) (.24)  6.70 3.92 154,775 1.70 f 3.37 f 238.67 g October 31, 2005 6.82 .18 (.16) .02 (.16) (.16)  6.68 .28 229,794 1.73 2.64 300.04 g October 31, 2004 6.65 .14 .18 .32 (.15) (.15)  6.82 4.79 323,527 1.74 2.12 441.06 Class C April 30, 2009 ** $5.33 .09 .22 .31 (.22) (.22)  $5.42 6.09 * $19,679 .86 * 1.75 * 189.64 * g October 31, 2008 6.74 .33 (1.33) (1.00) (.41) (.41)  5.33 (15.67) 16,414 1.74 5.16 200.36 g October 31, 2007 6.72 .26 .03 .29 (.27) (.27)  6.74 4.41 20,396 1.73 3.93 322.90 g October 31, 2006 6.70 .22 f .04 .26 (.24) (.24)  6.72 3.92 21,736 1.70 f 3.33 f 238.67 g October 31, 2005 6.84 .18 (.16) .02 (.16) (.16)  6.70 .28 24,644 1.73 2.66 300.04 g October 31, 2004 6.67 .14 .18 .32 (.15) (.15)  6.84 4.79 29,059 1.74 2.10 441.06 Class M April 30, 2009 ** $5.28 .10 .21 .31 (.23) (.23)  $5.36 6.23 * $165,425 .61 * 2.05 * 189.64 * g October 31, 2008 6.68 .36 (1.31) (.95) (.45) (.45)  5.28 (15.19) 167,743 1.24 5.67 200.36 g October 31, 2007 6.67 .30 .02 .32 (.31) (.31)  6.68 4.86 253,457 1.23 4.45 322.90 g October 31, 2006 6.66 .25 f .03 .28 (.27) (.27)  6.67 4.38 331,997 1.20 f 3.85 f 238.67 g October 31, 2005 6.80 .21 (.15) .06 (.20) (.20)  6.66 .84 420,886 1.23 3.15 300.04 g October 31, 2004 6.63 .17 .18 .35 (.18) (.18)  6.80 5.40 556,725 1.24 2.62 441.06 Class R April 30, 2009 ** $5.34 .10 .22 .32 (.23) (.23)  $5.43 6.35 * $1,693 .61 * 1.98 * 189.64 * g October 31, 2008 6.76 .36 (1.33) (.97) (.45) (.45)  5.34 (15.30) 1,448 1.24 5.54 200.36 g October 31, 2007 6.74 .30 .03 .33 (.31) (.31)  6.76 4.98 1,062 1.23 4.38 322.90 g October 31, 2006 6.72 .25 f .04 .29 (.27) (.27)  6.74 4.50 755 1.20 f 3.70 f 238.67 g October 31, 2005 6.87 .23 (.18) .05 (.20) (.20)  6.72 .72 400 1.23 3.29 300.04 g October 31, 2004 6.69 .18 .18 .36 (.18) (.18)  6.87 5.47 62 1.24 2.57 441.06 Class Y April 30, 2009 ** $5.40 .15 .18 .33 (.24) (.24)  $5.49 6.53 * $154,168 .36 * 3.05 * 189.64 * g October 31, 2008 6.82 .40 (1.35) (.95) (.47) (.47)  5.40 (14.85) 790,264 .74 6.14 200.36 g October 31, 2007 6.79 .33 .04 .37 (.34) (.34)  6.82 5.54 1,126,527 .73 4.93 322.90 g October 31, 2006 6.77 .29 f .03 .32 (.30) (.30)  6.79 4.89 1,193,654 .70 f 4.30 f 238.67 g October 31, 2005 6.91 .25 (.16) .09 (.23) (.23)  6.77 1.28 1,029,647 .73 3.69 300.04 g October 31, 2004 6.72 .21 .19 .40 (.21) (.21)  6.91 6.06 880,124 .74 3.01 441.06 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 70 71 Financial highlights (Continued) * Not annualized. **Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to April 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2009 0.12% October 31, 2008 0.09 October 31, 2007 0.08 October 31, 2006 0.05 October 31, 2005 0.03 October 31, 2004 <0.01 c Amount represents less than $0.01 per share. d Total return assumes dividend reinvestment and does not reflect the effect of sales charges. e Includes amounts paid through expense offset arrangements (Note 2). f Reflects a non-recurring reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.03% of average net assets for the period ended October 31, 2006. g Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 72 Notes to financial statements 4/30/09 (Unaudited) Note 1: Significant accounting policies Putnam Income Fund (the fund), a diversified Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income consistent with what Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes to be prudent risk. The fund invests in a portfolio of debt securities, both government and corporate obligations, and may invest in preferred stocks and common stocks. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as 73 the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate 74 obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. J) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. 75 Termination events applicable to the fund may occur upon a decline in the funds net assets below a speci-fied threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. As of April 30, 2009, due to a decrease in the funds net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate early, and cause settlement of all outstanding derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. At April 30, 2009, the fund had net unrealized gains of $104,311,155 and net unrealized losses of $91,672,830 on derivative contracts subject to the Master Agreements. The fund intends to seek a waiver of or other relief from this provision, from the counterparties. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on 76 the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At April 30, 2009, the fund had no securities out on loan. O) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At October 31, 2008, the fund had a capital loss carryover of $166,538,840 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss Carryover Expiration $9,580,324 Oct ober 31, 2009 15,454,954 Oct ober 31, 2013 14,607,635 Oct ober 31, 2014 126,895,927 October 31, 2016 The aggregate identified cost on a tax basis is $1,816,114,708, resulting in gross unrealizedappreciation and depreciation of $60,754,120 and $175,498,880, respectively, or net unrealized depreciation of $114,744,760. P) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through October 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended April 30, 2009, Putnam Management waived $1,160,945 of its management fee from the fund. On September 26, 2008, the fund entered into Agreements with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Seller sold to the fund the right to receive, in the aggregate, $2,948,825 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to Lehman Brothers Special Financing, Inc. and is included in the Statement of assets and liabilities within Payable for investments purchased. Future payments under the Agreements are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreements will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of 77 certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the period ended April 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the period ended April 30, 2009, the funds expenses were reduced by $13,134 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $673, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the period ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $28,163 and $12,413 from the sale of class A and class M shares, respectively, and received $32,503 and $1,616 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the period ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $3,181 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the period ended April 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,852,639,383 and $2,691,768,117, respectively. There were no purchases or sales of U.S. government securities. For the period ended April 30, 2009, the fund had redemptions to affiliated funds which resulted in redemptions out of the fund totaling $487,404,499, including cash redemptions of $10,369,403. 78 Written option transactions during the period ended April 30, 2009, are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of period $1,056,851,000 $46,373,762 Options opened 132,634,000 5,968,530 Options exercised   Options expired (244,848,000) (7,314,834) Options closed   Written options outstanding at end of period $944,637,000 $45,027,458 Note 4: Capital shares At April 30, 2009, there was an unlimited number of shares of beneficial interest authorized. In certain circumstances shares may be purchased or redeemed through the delivery to the fund or receipt by the holders, respectively, of securities, the fair value of which is used to determine the number of shares issued or redeemed. Transactions in capital shares were as follows: Six months ended 4/30/09 Year ended 10/31/08 Class A Shares Amount Shares Amount Shares sold 11,904,573 $60,955,174 21,752,218 $142,173,993 Shares issued in connection with 3,573,443 18,128,121 6,760,403 43,497,295 reinvestment of distributions 15,478,016 79,083,295 28,512,621 185,671,288 Shares repurchased (26,896,628) (136,081,481) (41,670,108) (266,129,201) Net decrease (11,418,612) $(56,998,186) (13,157,487) $(80,457,913) Six months ended 4/30/09 Year ended 10/31/08 Class B Shares Amount Shares Amount Shares sold 780,435 $3,964,936 1,584,663 $10,299,308 Shares issued in connection with 353,414 1,778,052 773,388 4,960,947 reinvestment of distributions 1,133,849 5,742,988 2,358,051 15,260,255 Shares repurchased (3,596,810) (18,233,166) (8,044,172) (51,673,753) Net decrease (2,462,961) $(12,490,178) (5,686,121) $(36,413,498) Six months ended 4/30/09 Year ended 10/31/08 Class C Shares Amount Shares Amount Shares sold 1,269,787 $6,509,383 1,252,390 $8,189,286 Shares issued in connection with 100,372 507,481 168,291 1,077,051 reinvestment of distributions 1,370,159 7,016,864 1,420,681 9,266,337 Shares repurchased (816,895) (4,110,980) (1,367,549) (8,545,299) Net increase 553,264 $2,905,884 53,132 $721,038 79 Six months ended 4/30/09 Year ended 10/31/08 Class M Shares Amount Shares Amount Shares sold 1,189,890 $6,042,981 594,579 $3,823,974 Shares issued in connection with 51,246 256,583 91,701 583,154 reinvestment of distributions 1,241,136 6,299,564 686,280 4,407,128 Shares repurchased (2,163,600) (10,736,081) (6,837,946) (43,480,869) Net decrease (922,464) $(4,436,517) (6,151,666) $(39,073,741) Six months ended 4/30/09 Year ended 10/31/08 Class R Shares Amount Shares Amount Shares sold 70,183 $356,437 169,375 $1,108,766 Shares issued in connection with 12,279 62,245 15,709 100,142 reinvestment of distributions 82,462 418,682 185,084 1,208,908 Shares repurchased (41,558) (211,778) (71,169) (447,754) Net increase 40,904 $206,904 113,915 $761,154 Six months ended 4/30/09 Year ended 10/31/08 Class Y Shares Amount Shares Amount Shares sold 13,756,061 $70,945,369 44,660,333 $291,913,128 Shares issued in connection with 2,418,731 12,295,254 11,425,176 74,094,826 reinvestment of distributions 16,174,792 83,240,623 56,085,509 366,007,954 Shares repurchased (30,507,071) (156,763,767) (74,990,907) (489,548,791) Redemptions in kind (103,929,215) (477,035,096)   Net decrease (118,261,494) $(550,558,240) (18,905,398) $(123,540,837) Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $10,976 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $99,815,869 and no monies, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no 80 material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncements In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. In April 2009, FASB issued a new FASB Staff Position FSP FAS 157-4 which amends FASB Statement No. 157, Fair Value Measurements , and is effective for interim and annual periods ending after June 15, 2009. FSP FAS 157-4 provides additional guidance when the volume and level of activity for the asset or liability measured at fair value has significantly decreased. Additionally, FSP FAS 157-4 expands disclosure by reporting entities with respect to categories of assets and liabilities carried at fair value. Putnam Management believes applying the provisions of FSP FAS 157-4 will not have a material impact on the funds financial statements. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 81 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International New Opportunities Fund* New Opportunities Fund Small Cap Growth Fund* Vista Fund Voyager Fund Blend Capital Opportunities Fund* Europe Equity Fund* Global Equity Fund* Global Natural Resources Fund* International Capital Opportunities Fund* International Equity Fund* Investors Fund Research Fund Value Convertible Income-Growth Trust Equity Income Fund The George Putnam Fund of Boston The Putnam Fund for Growth and Income International Growth and Income Fund* Mid Cap Value Fund Small Cap Value Fund* Income American Government Income Fund Diversified Income Trust Floating Rate Income Fund Global Income Trust* High Yield Advantage Fund* High Yield Trust* Income Fund Money Market Fund U.S. Government Income Trust * A 1% redemption fee on total assets redeemed or exchanged within 90 days of purchase may be imposed for all share classes of these funds.  An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 82 Tax-free income AMT-Free Municipal Fund Tax Exempt Income Fund Tax Exempt Money Market Fund Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania Absolute Return Absolute Return 100 Fund Absolute Return 300 Fund Absolute Return 500 Fund Absolute Return 700 Fund Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund§ Global Industrials Fund Global Natural Resources Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund** Asset allocation Income Strategies Fund Putnam Asset Allocation Funds  three investment portfolios that spread your money across a variety of stocks, bonds, and money market investments. The three portfolios: Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Putnam RetirementReady® Putnam RetirementReady Funds  10 investment portfolios that offer diversification among stocks, bonds, and money market instruments and adjust to become more conservative over time based on a target date for withdrawing assets. The 10 funds: Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund  Prior to November 30, 2008, the fund was known as Putnam AMT-Free Insured Municipal Fund. § Prior to January 2, 2009, the fund was known as Putnam Health Sciences Trust. **Prior to
